Exhibit 10.1
Published CUSIP Number:__________
Revolving Credit CUSIP Number: __________
EXECUTION VERSION

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

December 16, 2013

among

THE VALSPAR CORPORATION,

The Borrowing Subsidiaries
Party Hereto,

The Lenders Party Hereto

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and an Issuing Bank,

BANK OF AMERICA, N.A.,
as Syndication Agent and an Issuing Bank

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
DEUTSCHE BANK AG NEW YORK BRANCH, and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents

     

WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., DEUTSCHE BANK
SECURITIES INC. and U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners

 

 



 

 

          TABLE OF CONTENTS                   Page ARTICLE I          
DEFINITIONS           Section 1.01.   Defined Terms   1 Section 1.02.  
Classification of Loans and Borrowings   24 Section 1.03.   Terms Generally;
Construction   24 Section 1.04.   Accounting Terms; GAAP   25 Section 1.05.  
Exchange Rates   25 Section 1.06.   Redenomination of Certain Designated Foreign
Currencies   26 Section 1.07.   Interest Rates   26 Section 1.08.   Times of Day
  27 Section 1.09.   Letter of Credit Amounts   27           ARTICLE II        
  THE CREDITS           Section 2.01.   Commitments   27 Section 2.02.   Loans
and Borrowings   27 Section 2.03.   Requests for Borrowings   28 Section 2.04.  
[Reserved]   29 Section 2.05.   Letters of Credit   29 Section 2.06.   Funding
of Borrowings   35 Section 2.07.   Interest Elections   36 Section 2.08.  
Termination and Reduction of Commitments   37 Section 2.09.   Repayment of
Loans; Evidence of Debt   38 Section 2.10.   Prepayment of Loans   39 Section
2.11.   Fees   40 Section 2.12.   Interest   41 Section 2.13.   Alternate Rate
of Interest; Illegality   42 Section 2.14.   Increased Costs   43 Section 2.15.
  Break Funding Payments   45 Section 2.16.   Taxes   45 Section 2.17.  
Payments Generally; Pro Rata Treatment; Sharing of Set-offs;         Recovery of
Payments; Apportionment of Payments   47 Section 2.18.   Mitigation Obligations;
Replacement of Lenders   51 Section 2.19.   Borrowing Subsidiaries   51 Section
2.20.   Additional Reserve Costs   52 Section 2.21.   Foreign Subsidiary Costs  
52 Section 2.22.   Defaulting Lenders, Downgraded Lenders   53 Section 2.23.  
Incremental Loans   55

 

i



 

 

          ARTICLE III           REPRESENTATIONS AND WARRANTIES           Section
3.01.   Corporate Existence and Power   58 Section 3.02.   Corporate and
Governmental Authorization; No Contravention   58 Section 3.03.   Binding Effect
  58 Section 3.04.   Financial Information   58 Section 3.05.   No Litigation  
59 Section 3.06.   Compliance with ERISA   59 Section 3.07.   Compliance with
Laws; Payment of Taxes   59 Section 3.08.   Subsidiaries   60 Section 3.09.  
Investment Company Act   60 Section 3.10.   [Reserved]   60 Section 3.11.  
Ownership of Property; Liens   60 Section 3.12.   No Default   60 Section 3.13.
  Full Disclosure   60 Section 3.14.   Environmental Matters   60 Section 3.15.
  Equity Interests   61 Section 3.16.   Margin Stock   61 Section 3.17.  
Insolvency   61 Section 3.18.   Anti-Corruption Laws; OFAC Compliance   62      
    ARTICLE IV           CONDITIONS           Section 4.01.   Restatement Date  
62 Section 4.02.   Each Credit Event   64 Section 4.03.   Initial Borrowing by
each Borrowing Subsidiary   64           ARTICLE V           COVENANTS          
Section 5.01.   Information   65 Section 5.02.   Inspection of Property, Books
and Records   66 Section 5.03.   Ratio of Consolidated Debt to Consolidated
EBITDA   67 Section 5.04.   Interest Coverage Ratio   67 Section 5.05.  
[Reserved]   67 Section 5.06.   Loans or Advances   67 Section 5.07.  
Acquisitions   67 Section 5.08.   Negative Pledge   67 Section 5.09.  
Maintenance of Existence   68 Section 5.10.   Dissolution   68 Section 5.11.  
Consolidations, Mergers and Sales of Assets   68 Section 5.12.   Use of Proceeds
  69

 

ii



 

 

          Section 5.13.   Compliance with Laws; Payment of Taxes   69 Section
5.14.   Insurance   69 Section 5.15.   Change in Fiscal Year   70 Section 5.16.
  Maintenance of Property   70 Section 5.17.   Environmental Notices   70
Section 5.18.   Environmental Matters   70 Section 5.19.   [Reserved]   70
Section 5.20.   Transactions with Affiliates   70 Section 5.21.   Limitation on
Subsidiary Debt   70 Section 5.22.   Subsidiary Guarantors   70 Section 5.23.  
OFAC; Anti-Corruption Laws   71           ARTICLE VI           EVENTS OF DEFAULT
          Section 6.01.   Events of Default   72 Section 6.02.   Notice of
Default   74 Section 6.03.   Enforcement   74           ARTICLE VII          
THE ADMINISTRATIVE AGENT           Section 7.01.   Appointment and Authority  
75 Section 7.02.   Rights as a Lender   75 Section 7.03.   Exculpatory
Provisions   75 Section 7.04.   Reliance by Administrative Agent   76 Section
7.05.   Delegation of Duties   77 Section 7.06.   Resignation of Administrative
Agent   77 Section 7.07.   Non-Reliance on Administrative Agent and Other
Lenders   78 Section 7.08.   No Other Duties, Etc   78 Section 7.09.   Guaranty
Matters   78 Section 7.10.   Administrative Agent May File Proofs of Claim   79
Section 7.11.   Issuing Bank   80           ARTICLE VIII           GUARANTEE  
ARTICLE IX           MISCELLANEOUS   Section 9.01.   Notices   81 Section 9.02.
  Waivers; Amendments   83 Section 9.03.   Expenses; Indemnity; Damage Waiver  
85

 

iii



 

 

          Section 9.04.   Successors and Assigns   86 Section 9.05.   Survival  
90 Section 9.06.   Counterparts; Integration; Effectiveness   90 Section 9.07.  
Severability   90 Section 9.08.   Right of Setoff   90 Section 9.09.   Governing
Law; Jurisdiction; Consent to Service of Process   91 Section 9.10.   WAIVER OF
JURY TRIAL   91 Section 9.11.   Construction   92 Section 9.12.  
Confidentiality   92 Section 9.13.   Conversion of Currencies   93 Section 9.14.
  Interest Rate Limitation   93 Section 9.15.   Release of Subsidiary Guarantors
  93 Section 9.16.   USA Patriot Act   94 Section 9.17.   No Fiduciary
Relationship   94 Section 9.18.   Electronic Execution of Assignments and
Certain Other Documents   94 Section 9.19.   Amendment and Restatement; No
Novation   94 Section 9.20.   Exiting Lenders   95

 

iv



 

 

      SCHEDULES:           Schedule 1.01   — Domestic Material Subsidiaries
Schedule 2.01   — Revolving Commitments and AUD Sub-Facility Commitments
Schedule 3.08   — Subsidiaries Schedule 3.14   — Environmental Matters      
EXHIBITS:           Exhibit A-1   — Form of Borrowing Subsidiary Agreement
Exhibit A-2   — Form of Borrowing Subsidiary Termination Exhibit B   — Form of
Assignment and Assumption Exhibit C   — Form of Opinion of Lindquist & Vennum,
LLP Exhibit D   — Form of Compliance Certificate Exhibit E   — Form of Guarantee
Agreement Exhibit F   — Form of Indemnity, Subrogation and Contribution
Agreement

 

v



 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 16, 2013, among THE
VALSPAR CORPORATION, a Delaware corporation; the BORROWING SUBSIDIARIES from
time to time party hereto; the LENDERS from time to time party hereto; WELLS
FARGO Bank, National Association, as Administrative Agent and an Issuing Bank;
and BANK OF AMERICA, N.A., as Syndication Agent and an Issuing Bank.

The Company, the Borrowing Subsidiaries, together with the several lenders from
time to time party thereto (the “Existing Lenders”), entered into that existing
Credit Agreement, dated as of June 30, 2009 (as amended by that certain First
Amendment to Credit Agreement, dated as of August 17, 2009 and the Second
Amendment to Credit Agreement, dated as of November 15, 2010, the “Existing
Credit Agreement”), pursuant to which the Existing Lenders agreed to extend
credit to the Borrowers.

The Company has requested the Lenders amend and restate the Existing Credit
Agreement and extend commitments under which the Borrowers may obtain loans and
have letters of credit issued in an aggregate principal amount at any time
outstanding not greater than US$750,000,000 or the equivalent thereof in certain
other currencies, as such amount may be increased or decreased pursuant to the
terms hereof. The proceeds of the Borrowings hereunder will be used to refinance
existing Debt of the Company and the Subsidiaries and to pay related fees and
expenses, as well as for working capital and general corporate purposes,
including the financing of future acquisitions and not in contravention of any
applicable law or of any Loan Document.

The Lenders are willing to amend and restate the Existing Credit Agreement upon
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I 

Definitions

Section 1.01.  Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means any transaction pursuant to which the Company or any of the
Subsidiaries directly or indirectly, in its own name or by or through a nominee
or an agent (a) acquires equity Securities (or warrants, options or other rights
to acquire such Securities) of any Person other than the Company or a Person
which is, prior to such acquisition, a Subsidiary of the Company, pursuant to a
solicitation of tenders therefor, or in one or more negotiated block, market or
other transactions not involving a tender offer, or a combination of any of the
foregoing, or (b) makes any Person a Subsidiary of the Company, or causes any
Person other than a Subsidiary to be merged into the Company or any of its
Subsidiaries, in any case pursuant to a merger, purchase of assets or any
reorganization providing for the delivery or issuance to the holders of such
Person’s then outstanding Securities, in exchange for such Securities, of cash
or

  

 



Securities of the Company or any of its Subsidiaries, or a combination thereof,
or (c) purchases all or substantially all of the business or assets of any
Person or line of business or business unit (or substantially all of the assets
comprising a line of business or business unit) of any Person.

“Additional Commitment” has the meaning assigned to such term in
Section 2.23(c).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, with respect to any
Eurocurrency Borrowing denominated in a Designated Foreign Currency for any
Interest Period, Adjusted LIBO Rate means an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the LIBO Rate for such
Interest Period.

“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent for the Lenders hereunder appointed under Section 7.1, and its successors
and permitted assigns in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any Person means (i) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 20% or more of the
common stock or equivalent Equity Interests. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement Currency” has the meaning assigned to such term in Section 9.13(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for an
Interest Period of one month plus 1.0%. Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company and its affiliated companies concerning
or relating to bribery or corruption.

“Applicable Creditor” has the meaning assigned to such term in Section 9.13(b).

2



 

“Applicable Percentage” means, as to any Lender, such Lender’s Revolving
Commitment Percentage, AUD Sub-Facility Commitment Percentage or Incremental
Term Loan Percentage, as applicable.

“Applicable Rate” means, for any day, with respect to any Revolving Loan or AUD
Sub-Facility Loan, or with respect to the facility fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Facility Fee Rate”, as the case may be,
based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt (or, if the Company does not have Index Debt, then based upon
the Company’s corporate credit ratings by Moody’s and S&P):

Index Debt Ratings:

Eurocurrency

Spread

ABR

Spread

Facility

Fee Rate

       

Category 1

A-/A3 or higher

 

0.90% 0.00% 0.10%

Category 2

BBB+/Baa1

 

1.00% 0.00% 0.125%

Category 3

BBB/Baa2

 

1.10% 0.10% 0.150%

Category 4

BBB-/Baa3

 

1.30% 0.30% 0.200%

Category 5

lower than BBB-/Baa3

1.50% 0.50% 0.250%

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt or a corporate credit rating for the Company
(other than by reason of the circumstances referred to in the third sentence of
this paragraph), then such rating agency shall be deemed to have established a
rating in Category 5; (ii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt or the Company’s corporate
credit ratings shall fall within different Categories, the Applicable Rate shall
be based on the higher of the two ratings unless (A) the ratings are not in two
adjacent Categories, in which case the Applicable Rate shall be determined by
reference to the Category one level below the Category corresponding to the
higher of the two ratings, or (B) one of the ratings is in Category 5, in which
case the Applicable Rate shall be determined by reference to Category 5; and
(iii) if the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt or the Company’s corporate credit ratings shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate

3



 

in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined
using the rating of such rating agency most recently in effect prior to such
change or cessation.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, The Bank of Tokyo-Mitsubishi UFJ, LTD., Deutsche Bank
Securities Inc. and U.S. Bank National Association.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent and reasonably
acceptable to the Company.

“AUD Sub−Facility Commitment” means, with respect to each AUD Sub-Facility
Lender, the commitment of such Lender set forth on Schedule 2.01 (or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
AUD Sub-Facility Commitment) to make AUD Sub-Facility Loans pursuant to Section
2.01(b), as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The aggregate amount
of the AUD Sub-Facility Commitments on the Restatement Date is US$50,000,000.

“AUD Sub-Facility Commitment Percentage” means, with respect to any AUD
Sub-Facility Lender at any time, the percentage of the total AUD Sub-Facility
Commitments of all the AUD Sub-Facility Lenders represented by such AUD
Sub-Facility Lender’s AUD Sub-Facility Commitment. If the AUD Sub-Facility
Commitments have terminated or expired, the AUD Sub-Facility Commitment
Percentages shall be determined based upon the AUD Sub-Facility Commitments most
recently in effect, giving effect to any assignments.

“AUD Sub−Facility Lender” means, at any time, any Lender that has a AUD
Sub−Facility Commitment at such time.

“AUD Sub−Facility Loan” means a loan made by an AUD Sub-Facility Lender pursuant
to Section 2.01(b). Each AUD Sub-Facility Loan shall be denominated in
Australian Dollars.

“Availability Period” means the period from the Restatement Date to the earlier
of the Maturity Date and the date of termination of the Revolving Commitments.

“Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 6.01(g) or Section 6.01(h).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

4



 



“Borrower” means the Company or any Borrowing Subsidiary.

“Borrowing” means Loans of the same Type, Class and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Designated Foreign Currency, the US Dollar Equivalent of $5,000,000 of such
currency.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Designated Foreign Currency, the US Dollar Equivalent of $1,000,000 of such
currency.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

“Borrowing Subsidiary” means, at any time, each of the Subsidiaries that (a) is
named on the signature pages to this Agreement or (b) has been designated as a
Borrowing Subsidiary by the Company pursuant to Section 2.19, other than any
such Subsidiary that has ceased to be a Borrowing Subsidiary as provided in
Section 2.19.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit A-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit A-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York City are
authorized or required by law to remain closed; provided, that (a) when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in the applicable
currency in the London interbank market, (b) when used in connection with a Loan
denominated in Euro, the term “Business Day” shall also exclude any TARGET Day
and (c) when used in connection with a Loan denominated in a currency other than
Euro, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the principal financial center of the country of that
currency.

“Calculation Date” means each of the following: (a) each date of a Borrowing
denominated in a Designated Foreign Currency, (b) each date of a continuation of
a Loan denominated in a Designated Foreign Currency pursuant to Section 2.07,
(c) the last Business Day of each calendar month and (d) each other date
selected by the Administrative Agent.

“Capital Stock” means any capital stock of the Company or any Consolidated
Subsidiary (to the extent issued to a Person other than the Company), whether
common or preferred.

“Cash Collateral Account” has the meaning assigned to such term in
Section 2.05(j).

5



 



“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §§ 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System established pursuant to CERCLA.

“Change in Law” means the occurrence, after the Restatement Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Loan, AUD Sub-Facility Loan or an Incremental Term Loan and, when used
in reference to any Commitment, whether such Commitment is a Revolving
Commitment, AUD Sub-Facility Commitment or an Incremental Term Loan Commitment.

“Code” means the Internal Revenue Code of 1986.

“Commitments” means, collectively, as to all Lenders, the Revolving Commitments,
the AUD Sub-Facility Commitments and the Incremental Term Loan Commitments of
such Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company” means The Valspar Corporation, a Delaware corporation.

“Consolidated Debt” means at any date the Debt of the Company and its
Consolidated Subsidiaries (including any Securitization Debt), determined on a
consolidated basis as of such date.

“Consolidated EBITDA” for any period means the sum of (a) Consolidated Net
Income for such period, plus (b) to the extent deducted in determining
Consolidated Net Income and without duplication, the sum of (i) Consolidated
Interest Expense for such period, (ii) taxes on income of the Company and its
Consolidated Subsidiaries for such period, (iii) the sum of all depreciation
expenses of the Company and its Consolidated Subsidiaries for such period, (iv)
amortization expenses of the Company and its Consolidated Subsidiaries for such
period, (v) depletion expenses of the Company and its Consolidated Subsidiaries
for such period, (vi) extraordinary, unusual or non-recurring non-cash losses,
including goodwill impairment or amortization expense and non-cash losses from
the sale, exchange, transfer or other disposition of property of the Company or
its Consolidated Subsidiaries and the related tax effects in accordance with
GAAP for such period and (vii) non-cash expenses relating to equity-based

6



 

compensation, minus (c) to the extent included in determining such Consolidated
Net Income, the sum of, on a consolidated basis and without duplication, (i) the
income of any Person (other than a Wholly Owned Subsidiary) in which any Person
other than the Company or any of its Consolidated Subsidiaries has a joint
interest or a partnership interest or other ownership interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Company or any of its Consolidated Subsidiaries by such Person during such
period, (ii) gains from the sale, exchange, transfer or other disposition of
property or assets of the Company and its Consolidated Subsidiaries (other than
inventory sold in the ordinary course of business) during such period, and
related tax effects in accordance with GAAP, (iii) any other extraordinary,
unusual or non-recurring gains or other income not from the continuing
operations of the Company and its Consolidated Subsidiaries during such period,
and related tax effects in accordance with GAAP and (iv) the income of any
Subsidiary of the Company to the extent that the declaration or payment of
dividends or similar distributions by that subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that subsidiary. For the purpose of calculating Consolidated
EBITDA for any period, if during such period the Company or any Subsidiary shall
have made an Acquisition, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such acquisition occurred
on the first day of such period.

“Consolidated Interest Expense” means, for any period, all interest, premium
payments, debt discount, fees, charges and related expenses, whether expensed or
capitalized, in respect of Debt of the Company or any of its Consolidated
Subsidiaries outstanding during such period, plus the discount or yield in
respect of Securitization Debt.

“Consolidated Net Income” means, for any period, the Net Income of the Company
and its Consolidated Subsidiaries determined on a consolidated basis, excluding
(i) extraordinary items and (ii) any equity interests of the Company or any
Subsidiary in the unremitted earnings of any Person that is not a Subsidiary.

“Consolidated Operating Profits” means, for any period, the Operating Profits of
the Company and its Consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Company in its consolidated financial statements as of such date.

“Consolidated Total Assets” means, at any time, the Total Assets of the Company
and its Consolidated Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company, are treated as a single employer under Section
414 of the Code.

“Credit Exposure” means, at any time, (i) with respect to any Incremental
Lender, the US Dollar Equivalent of the principal amount of such Lender’s
Incremental Term Loans at such

7



 

time, (ii) with respect to any Revolving Lender, such Lender’s Revolving Credit
Exposure at such time and (iii) with respect to any AUD Sub-Facility Lender at
any time, the US Dollar Equivalent of the principal amount of such Lender’s AUD
Sub-Facility Loans.

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, but
only if such obligations are, in accordance with GAAP, recorded on such Person’s
financial books as long-term debt, (iv) all obligations of such Person as lessee
under capital leases, (v) all obligations of such Person to reimburse any bank
or other Person in respect of amounts payable under a banker’s acceptance, (vi)
all Redeemable Preferred Stock of such Person, (vii) all obligations (absolute
or contingent) of such Person to reimburse any bank or other Person in respect
of amounts paid under a letter of credit or similar instrument, (viii) all Debt
of others secured by a Lien on any asset of such Person, whether or not such
Debt is assumed by such Person, (ix) all Debt of others Guaranteed by such
Person, (x) the net obligation of such Person with respect to Hedge Agreements
(and for purposes of this Agreement, the net amount which such Person is
obligated to pay under any such agreement upon termination of such agreement
shall be deemed to constitute the principal amount of such net obligation) and
(xi) all Securitization Debt and the gross proceeds from any similar
transaction, regardless of whether such transaction is effected without recourse
to such Person or in a manner that would not otherwise be reflected as a
liability on a balance sheet of such Person in accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived in writing, become an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Company, the Administrative Agent or any
Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified

8



 

in such writing or public statement) cannot be satisfied), (c) has failed,
within three Business Days after written request by the Administrative Agent or
the Company, to confirm in writing to the Administrative Agent and the Company
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of (i) the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority or (ii) in the case of a solvent Lender, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority or instrumentality thereof under or
based on the law of the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, in any such case so long as such ownership or action does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Company, each Issuing Bank, and each Lender.

“Designated Foreign Currency” means (a) in respect of the Borrowing of Revolving
Loans, Sterling, Yen, Euros, and Swiss Francs and (b) in respect of the
Borrowing of AUD Sub-Facility Loans, Australian Dollars.

“Designated Person” means any Person listed on a Sanctions List.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City or Charlotte, North Carolina are
authorized or required by law to close.

“Domestic Material Subsidiary” means any Material Subsidiary that is a Domestic
Subsidiary.

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States of America, any State or territory thereof or the
District of Columbia.

“Downgraded Lender” means any Lender that has a non-credit enhanced senior
unsecured debt rating below investment grade from either Moody’s, S&P or any
other nationally recognized statistical rating organization recognized as such
by the Securities and Exchange Commission.

9



 



“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro that apply generally in
the European Union.

“Environmental Authority” means any Governmental Authority that exercises any
form of jurisdiction or authority under any Environmental Requirement.

“Environmental Authorizations” means all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites for conducting the business
of the Company or any Subsidiary required by any Environmental Requirement.

“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirement,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.

“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from or in any way associated with any Environmental
Requirement, Environmental Judgments and Orders, Environmental Notices,
Environmental Proceedings, or Environmental Releases.

“Environmental Notices” means notice from any Environmental Authority or by any
other Person, of alleged material noncompliance with or material liability under
any Environmental Requirement, including without limitation any complaints,
citations, demands or requests from any Environmental Authority or from any
other person or entity for correction of any violation of any Environmental
Requirement or any investigations concerning any violation of any Environmental
Requirement.

“Environmental Proceedings” means any judicial or administrative proceedings to
which the Company or any Subsidiary is a party or to which their respective
Properties are subject, arising from or in any way associated with any
Environmental Requirement.

“Environmental Releases” means releases as defined in CERCLA or under any
Environmental Requirement.

“Environmental Requirement” means any legal requirement relating to Hazardous
Materials or health, safety or the environment, including but not limited to any
such requirement under CERCLA or similar state legislation and all federal,
state and local laws, ordinances, regulations, orders, writs, decrees,
judgments, injunctions and common law.

“Equity Interests” means shares of Capital Stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a person.

“ERISA” means the Employee Retirement Income Security Act of 1974.

10



 



“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 6.01.

“Excess Margin Stock” means that portion, if any, of the Margin Stock owned by
the Company and the Subsidiaries that exceeds 25% of the aggregate value (as
determined in accordance with Regulation U) of all assets subject to any
limitation on sale, pledge, or any other restriction hereunder, including
Section 5.08 and Section 5.11.

“Exchange Rate” means on any day, with respect to any Designated Foreign
Currency, the rate at which such Designated Foreign Currency may be exchanged
into US Dollars, as set forth at approximately 11:00 a.m., London time, on such
day on Bloomberg “BFIX” for such Designated Foreign Currency. In the event that
such rate does not appear on Bloomberg “BFIX”, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Company, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its exchange operations in respect of
such Designated Foreign Currency are then being conducted, at or about 11:00
a.m., London Time, on such date for the purchase of US Dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.1

“Excluded Swap Obligation” means, with respect to the Guarantee of the Company
or any Subsidiary Guarantor of any of the Obligations, any Swap Obligation if,
and to the extent that, all or a portion of such Guarantee of such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of the Company
or such Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time such Guarantee of the Company or such
Subsidiary Guarantor becomes effective with respect to such Swap Obligation. If
a Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Issuing
Bank, any Lender or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under which such recipient is

--------------------------------------------------------------------------------

1 Under review by Agency Services

11



 

organized or in which its principal office is located or in which its applicable
lending office is located, (b) any branch profit taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction described
in clause (a) above, (c) in the case of a Lender (other than a purchaser of a
participation pursuant to Section 2.17(c) or an assignee pursuant to a request
by the Company under Section 2.18(b)), any withholding tax imposed by the United
States of America that is in effect and would apply to amounts payable to such
Lender by the Company or a Borrower which is a Domestic Subsidiary from an
office within such jurisdiction at the time such Lender becomes a party to this
Agreement (or designates a new lending office), (d) any withholding tax that is
attributable to such Lender’s failure to comply with Section 2.16(e), and (e)
any U.S. federal withholding Taxes imposed pursuant to FATCA, except, in the
case of clause (c) above, to the extent that (i) such Lender (or its assignor,
if any) shall have been entitled, at the time it became party to this Agreement
or designated such new lending office, to receive additional amounts with
respect to any withholding tax or (ii) such withholding tax shall have resulted
from the making of any payment to a location other than the office designated by
the Administrative Agent or such Lender for the receipt of payments of the
applicable type.

“Existing Credit Agreement” has the meaning specified in the introductory
paragraph hereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” means (i) the amended and restated letter agreement from Wells
Fargo and Wells Fargo Securities, LLC to the Company dated as of November 19,
2013, (ii) the letter agreement from Bank of America, N.A. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated to the Company dated November 19, 2013 and
(iii) the letter agreement from The Bank of Tokyo-Mitsubishi UFJ, LTD., Deutsche
Bank Securities Inc. and U.S. Bank National Association to the Company dated as
of November 19, 2013, each relating to certain fees payable by the Company in
respect of the transactions contemplated by this Agreement and the other Loan
Documents.

“Fiscal Quarter” means any fiscal quarter of the Company.

“Fiscal Year” means any fiscal year of the Company.

12



 



“Foreign Lender” means, as to any Borrower, any Lender that is organized under
the laws of a jurisdiction other than that in which such Borrower is located.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender or
Downgraded Lender, with respect to any Issuing Bank, such Defaulting Lender’s or
Downgraded Lender’s LC Exposure with respect to Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Lender’s participation
obligation has been reallocated to other Revolving Lenders or cash
collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Granting Lender” shall have the meaning assigned to such term in Section
9.04(h).

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.

“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit E, between the Subsidiary Guarantors and the Administrative Agent for
the benefit of the Lenders.

“Hazardous Materials” includes, without limitation, (a) solid or hazardous
waste, as defined in the Resource Conservation and Recovery Act of 1980, 42
U.S.C. ss. 6901 et seq. and

13



 

its implementing regulations and amendments, or in any applicable state or local
law or regulation, (b) any “hazardous substance”, “pollutant” or “contaminant”,
as defined in CERCLA, or in any applicable state or local law or regulation, (c)
gasoline, or any other petroleum product or by-product, including crude oil or
any fraction thereof, (d) toxic substances, as defined in the Toxic Substances
Control Act of 1976, or in any applicable state or local law or regulation and
(e) insecticides, fungicides, or rodenticides, as defined in the Federal
Insecticide, Fungicide, and Rodenticide Act of 1975, or in any applicable state
or local law or regulation, as each such Act, statute or regulation may be
amended from time to time.

“Hedge Agreement” means any commodity price protection agreement (excluding any
agreement with a supplier, or affiliate of a supplier, of the items or materials
which are the subject of the agreement), interest or foreign currency rate swap,
cap, collar, option, hedge, forward rate or other similar agreement or
arrangement designed to protect against fluctuations in interest rates, currency
exchange rates or spot prices of commodities entered into in the ordinary course
of business and not for speculative purposes.

“Hedge Party” means any Lender or any Affiliate of any Lender in its capacity as
a counterparty to any Hedge Agreement with any Borrower or any Subsidiary, or
any former Lender or any Affiliate of any former Lender in its capacity as a
counterparty to any such Hedge Agreement entered into prior to the date such
Person or its Affiliate ceased to be a Lender.

“Incremental Loan Commitment” has the meaning assigned to such term in Section
2.23(a)(2).

“Incremental Loans” has the meaning assigned thereto in Section 2.23(a)(2).

“Incremental Revolving Commitment” has the meaning assigned thereto in Section
2.23(a)(2).

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 2.23(a)(2).

“Incremental Term Loan” has the meaning assigned thereto in Section 2.23(a)(1).

“Incremental Term Loan Commitment” has the meaning assigned thereto in Section
2.23(a)(1).

“Incremental Term Loan Percentage” means, with respect to any Incremental Lender
at any time, the percentage of the total outstanding principal balance of the
Incremental Term Loans represented by the outstanding principal balance of such
Incremental Lender’s Incremental Term Loans.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnity, Subrogation and Contribution Agreement” shall mean the Indemnity,
Subrogation and Contribution Agreement, substantially in the form of Exhibit F,
among the Company, the Subsidiary Guarantors and the Administrative Agent.

14



 



“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person (other than a
Subsidiary) or subject to any other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum dated
November 2013 distributed to the Lenders, together with the appendices thereto,
as amended through the date hereof.

“Initial Issuing Banks” means (a) Wells Fargo and (b) Bank of America, N.A.

“Interest Election Request” means a request by the relevant Borrower to convert
or continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means (i) Wells Fargo, (ii) Bank of America, N.A. and (iii) any
other Lender to the extent it has agreed in its sole discretion to act as an
“Issuing Bank” hereunder and that has been approved in writing by the Company
and the Administrative Agent (such approval by the Administrative Agent not
unreasonably be delayed or withheld) in the manner set forth in Section 2.05(j).
Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliates with respect to Letters of
Credit issued by such Affiliates.

“Judgment Currency” has the meaning assigned to such term in Section 9.13(b).

15



 



“LC Commitment” means, as to any Issuing Bank, the obligation of such Issuing
Bank to issue Letters of Credit for the account of the Company and any other
Borrower that is a Domestic Subsidiary from time to time in an aggregate amount
equal to (a) for each of the Initial Issuing Banks, $25,000,000 and (b) for any
other Issuing Bank, as separately agreed to by such Issuing Bank and the
Company.

“LC Disbursement” means a payment made by any Issuing Bank in respect of a
Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Lender at any time
shall be such Lender’s Revolving Commitment Percentage of the aggregate LC
Exposure at such time (subject to adjustment pursuant to Section 2.22(a)(5)).

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to either a joinder agreement pursuant
to Section 2.23(b)(i) or an Assignment and Assumption, other than any such
Person that shall have ceased to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
by any Issuing Bank on behalf of Lenders holding Revolving Commitments.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, such Letter of Credit and any application therefor, and any other
agreements, instruments, guarantees or other documents (whether general in
application or applicable only to such Letter of Credit) governing or providing
for the rights and obligations of the parties concerned or at risk with respect
to such Letter of Credit.

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the aggregate amount of the Revolving Commitments.

“LIBO Rate” means:

(i) with respect to any Eurocurrency Borrowing for any Interest Period in US
Dollars or any Designated Foreign Currency other than Australian Dollars, the
rate per annum determined by the Administrative Agent at approximately
11:00 a.m., London time, on the Quotation Day equal to the London Interbank
Offered Rate, or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time), for deposits in the
currency of such Borrowing for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the average
(rounded upward, if necessary, to the next 1/100 of 1%) of the respective
interest rates per annum at which deposits in the currency of such Borrowing are
offered for such Interest Period to major banks in the London interbank market
by Wells Fargo at approximately

16



 

11:00 a.m., London time, on the date two Business Days prior to the beginning of
such Interest Period; and

(ii) with respect to any Eurocurrency Borrowing for any Interest Period in
Australian Dollars, the rate per annum determined by the Administrative Agent at
approximately 10:00 a.m., Sydney time, on the Quotation Day equal to the Bank
Bill Swap Reference(“BBSY”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
with a term equivalent to such Interest Period (or if such Interest Period is
not equal to a number of months, with a term equivalent to the number of months
closest to such Interest Period; provided that, to the extent that an interest
rate is not ascertainable pursuant to the foregoing provisions of this
definition, “BBSY” shall mean the rate expressed as a percentage to be the
arithmetic mean (rounded upwards, if necessary, to the nearest four decimal
places) as supplied to the Administrative Agent at its request quoted by at
least two reference banks that are leading banks as the rate at which it is
offered deposits in Australian Dollars and for the required period in the
Australian interbank market at or about 11:00 a.m., Sydney time.

“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, servitude or encumbrance of any kind in respect of such asset to
secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing. For the purposes of
this Agreement, the Company or any Subsidiary shall be deemed to own subject to
a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease (but not an
operating lease) or other title retention agreement relating to such asset.

“Loans” means the collective reference to the Revolving Loans, the AUD
Sub-Facility Loans and any Incremental Term Loans, and “Loan” means any of such
Loans.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Guarantee Agreement, the Indemnity,
Subrogation and Contribution Agreement, the Fee Letters, each Letter of Credit
Document, each joinder agreement deliver pursuant to Section 2.23(b)(i) and each
promissory note delivered pursuant to this Agreement, as such documents may be
amended, modified, supplemented, or restated from time to time, but specifically
excluding any Hedge Agreement to which any Borrower and any Hedge Party are
parties.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars, Charlotte, North Carolina time and (b) with respect to a Loan or
Borrowing denominated in any Designated Foreign Currency, London time.

“Margin Stock” means “margin stock” as defined in Regulation T, U or X of the
Board.

“Material Adverse Effect” means any event, act, condition or occurrence that,
alone or in conjunction with one or more other events, acts, conditions or
occurrences, has resulted or is

17



 

reasonably likely to result in a material adverse effect on (a) the financial
condition, operations, business or properties of the Company and the
Consolidated Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents or the ability of
the Company to perform its obligations under the Loan Documents to which it is a
party or (c) the legality, validity or enforceability of any Loan Document.

“Material Subsidiary” means, on any date, any Subsidiary that either (a) had, at
the end of the most recently ended Fiscal Year, assets with a book value greater
than 10% of Consolidated Total Assets at the end of such Fiscal Year (or, with
respect to any Subsidiary that shall have been acquired by the Company since the
end of such Fiscal Year, that had, at the time of such acquisition, assets with
a book value greater than 10% of Consolidated Total Assets at the end of such
Fiscal Year), or (b) contributed more than 5% of Consolidated Operating Profits
for the most recently ended Fiscal Year (or, with respect to any Subsidiary that
shall have been acquired by the Company since the end of such Fiscal Year, that
would have contributed more than 5% of Consolidated Operating Profits for the
entire such Fiscal Year had it been a Subsidiary for the entire such Fiscal
Year, as determined on a pro forma basis in accordance with GAAP); provided,
that if at any time the aggregate Total Assets of all Domestic Subsidiaries that
are not Material Subsidiaries as of the end of the most recently ended Fiscal
Year exceeds 20% of Consolidated Total Assets as of the end of such Fiscal Year,
the Company (or, in the event the Company has failed to do so within 30 days,
the Administrative Agent) shall designate sufficient Domestic Subsidiaries as
“Material Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Subsidiaries.

“Maturity Date” means December 14, 2018.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, as applied to any Person for any period, the aggregate
amount of net income of such Person, for such period, as determined in
accordance with GAAP.

“Nonconsenting Lender” means any Lender who has not consented to a consent,
waiver or amendment to any Loan Document requested by the Company or the
Administrative Agent and such consent, waiver or amendment either (i) requires
the approval of the Required Lenders under Section 9.02(b) and is otherwise
approved by the Required Lenders or (ii) requires the approval of each Lender or
each Lender affected thereby under Section 9.02(b) and is otherwise approved by
the Required Lenders.

“Obligations” means the due and punctual payment of (a) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to each Borrower, when and as due, whether at maturity, by acceleration, upon
one or more dates set for prepayment or otherwise, (b) all payments required to
be made by any Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of LC
Disbursements, interest

18



 

thereon and obligations to provide cash collateral, (c) all payment and other
obligations owing or payable at any time by the Borrower or any Subsidiary to
any Hedge Party under or in connection with any Hedge Agreement permitted by
this Agreement, and (d) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Company or any other
Borrower or Subsidiary Guarantor under this Agreement or any other Loan
Document.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Operating Profits” means, as applied to any Person for any period, income from
operations of such Person for such period, as determined in accordance with
GAAP.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition (a) which is of a Person engaged
in or assets used in the same or similar line or lines of business as the
Company or any Consolidated Subsidiaries, and (b) if the aggregate consideration
to be paid by the Company or any Subsidiary in connection with such Acquisition
exceeds US$100,000,000, as to which the Company has delivered to the Lenders a
certificate of the chief financial officer, treasurer or chief accounting
officer of the Company certifying (and, in the case of Sections 5.03, 5.04, 5.08
and 5.11(d), including calculations evidencing) compliance on a pro forma basis
with the terms of this Agreement after giving effect to such Acquisition.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

“Prepaid Rebates” means any payment made to or credit allowed to a customer or
prospective customer of the Company or any Subsidiary, or to any affiliate of
such customer or prospective customer, in each case in the ordinary course of
the Company’s or such Subsidiary’s business and pursuant to a written agreement
or purchase order, which represents the prepayment of a rebate, price discount
or price reduction on products sold or to be sold by the Company or such
Subsidiary to one or more customers or prospective customers.

19



 



“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office in
Charlotte, North Carolina; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

“Properties” means all real property owned, leased or otherwise used or occupied
by the Company or any Subsidiary, wherever located.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days. With respect to Borrowings in
Australian Dollars, the Quotation Day shall be 10:30 a.m.(Sydney time) two
Business Days prior to the commencement of the relevant Interest Period.

“Redeemable Preferred Stock” of any Person means any Equity Interest issued by
such Person which is at any time prior to the Maturity Date either
(i) mandatorily redeemable (by sinking fund or similar payments or otherwise) or
(ii) redeemable at the option of the holder thereof.

“Register” has the meaning set forth in Section 9.04(c).

“Regulations D, T, U and X” means Regulations D, T, U and X, respectively, of
the Board.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents,
representatives and advisors of such Person and such Person’s Affiliates.

“Required AUD Sub-Facility Lenders” means, at any time, AUD Sub-Facility Lenders
having the US Dollar Equivalent of the principal amount of AUD Sub-Facility
Loans outstanding and unused AUD Sub-Facility Commitments representing more than
50% of the sum of the US Dollar Equivalent of the principal amount of AUD
Sub-Facility Loans outstanding and unused AUD Sub-Facility Commitments at such
time. The AUD Sub-Facility Loans and AUD Sub-Facility Commitment of any
Defaulting Lender shall be disregarded in determining AUD Sub-Facility Required
Lenders at any time.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time. The Credit Exposure and
Commitment of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Credit Exposures and unused Revolving Commitments representing more
than 50% of the sum of the total Revolving Credit Exposures and unused Revolving
Commitments at such time. The Revolving Credit Exposure and Revolving Commitment
of any Defaulting Lender shall be disregarded in determining Required Revolving
Lenders at any time.

20



 



“Reset Date” has the meaning assigned to such term in Section 1.05.

“Restatement Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02)

“Restricted Payment” means (i) any dividend or other distribution on any Equity
Interest of the Company (except dividends payable solely in Equity Interests) or
(ii) any payment on account of the purchase, redemption, retirement or
acquisition of any Equity Interest of the Company (except Equity Interests
acquired upon the conversion thereof into other Equity Interests), whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
any Borrower or Subsidiary.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Lender set forth on Schedule 2.01 (or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment) to make Revolving Loans pursuant to Section 2.01(a), as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
increased from time to time pursuant to Section 2.23 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The aggregate amount of the Revolving Commitments on
the Restatement Date is US$750,000,000.

“Revolving Commitment Percentage” means, with respect to any Revolving Lender at
any time, the percentage of the total Revolving Commitments of all the Revolving
Lenders represented by such Revolving Lender’s Revolving Commitment. If the
Revolving Commitments have terminated or expired, the Revolving Commitment
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (i) the US Dollar Equivalent of the principal amount of such Lender’s
Revolving Loans and (ii) the LC Exposure of such Lender at such time.

“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time.

“Revolving Loan” means a loan made by a Revolving Lender pursuant to Section
2.01(a). Each Revolving Loan shall be (i) if denominated in a Designated Foreign
Currency, a Eurocurrency Loan or (ii) if denominated in US Dollars, a
Eurocurrency Loan or an ABR Loan.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

“Sanctioned Country” means a country or territory which is at any time subject
to Sanctions.

“Sanctions” means:

21



 



(a) economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (i) the US government and administered by OFAC,
(ii) the United Nations Security Council, (iii) the European Union or (iv) Her
Majesty‘s Treasury of the United Kingdom; and

(b) economic or financial sanctions imposed, administered or enforced from time
to time by the US State Department, the US Department of Commerce or the US
Department of the Treasury.

“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the US government and
administered by OFAC, the US State Department, the US Department of Commerce or
the US Department of the Treasury or the United Nations Security Council or any
similar list maintained by the European Union, any other EU Member State or any
other U.S. government entity, in each case as the same may be amended,
supplemented or substituted from time to time.

“Securitization Debt” means the aggregate net outstanding paid, directly or
indirectly, by any funding source to a Subsidiary in respect of accounts
receivable or interests therein sold, conveyed, contributed or transferred or
pledged pursuant to the relevant securitization documents (it being the intent
of the parties that the amount of Securitization Debt at any time approximate as
closely as possible the principal amount of Debt that would be outstanding under
the definitive securitization documents as if the same were structured as a
secured lending agreement rather than an agreement providing for the sale,
conveyance, contribution to capital, transfer or pledge of the receivables or
interests therein.)

“SPC” shall have the meaning assigned to such term in Section 9.04(h).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Sterling” or “£”means the lawful money of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation or other entity of which equity securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are at the time directly
or indirectly owned by the parent.

“Subsidiary” means any subsidiary of the Company.

22



 



“Subsidiary Guarantor” means (i) each Subsidiary listed on Schedule 1.01 and
(ii) each Subsidiary that becomes a guarantor pursuant to Section 5.22.

“Swap Obligation” means, with respect to the Company and any Subsidiary
Guarantor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act.

“Swiss Francs” means the lawful currency of Switzerland.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
including any interest, additions to tax or penalties applicable thereto.

“Total Assets” of any Person means, at any time, the total assets of such
Person, as set forth or reflected or as should be set forth or reflected on the
most recent balance sheet of such Person, prepared in accordance with GAAP.

“Transactions” means the execution, delivery and performance by the Borrowers of
the Loan Documents, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“UK Treaty Lender” means a Lender which:

(i)  is treated as a resident of a jurisdiction having a double taxation
agreement with the United Kingdom which makes provision for full exemption from
Taxes imposed by the United Kingdom on interest; and

(ii)  does not carry on business in the United Kingdom through a permanent
establishment with which that Lender’s participation in respect of a Loan to any
Borrower organized in the United Kingdom is effectively connected; and

(iii)  if Lender that is a “United States Person” as defined in Section
7701(a)(30) of the Code, is fully entitled to the benefits of the UK/US Treaty
(or if not so

23



 

entitled, would have been so entitled but for (x) its failure to be so fully
entitled being attributable to the status of or any action or omission of any
Borrower organized in the United Kingdom or any Affiliate thereof or to any
relationship between such Lender and such Borrower or any such Affiliate thereof
or (y) any steps taken or to be taken pursuant to Section 2.18).

“UK/US Treaty” means the convention between the Government of the United Kingdom
of Great Britain and Northern Ireland and the Government of the United States of
America for the avoidance of double taxation and the prevention of fiscal
evasion with respect to taxes on income and on capital gains which is, on the
date the relevant payment of interest on a Loan falls due, in force.

“US Dollars” or “US$” refers to lawful money of the United States of America.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Designated Foreign Currency, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such Designated Foreign Currency at the time in
effect under the provisions of such Section.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Wells Fargo” means Wells Fargo Bank, National Association.

“Wholly Owned Subsidiary” means any Subsidiary all of the Equity Interests of
which (except directors’ qualifying shares) are at the time directly or
indirectly owned by the Company.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Borrower and the Administrative Agent.

“Yen” or “¥”means the lawful money of Japan.

Section 1.02.  Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).

Section 1.03.  Terms Generally; Construction. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context

24



 

requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (v) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (vi)
any reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time.

(b)  All references herein to the Lenders or any of them shall be deemed to
include the Issuing Banks unless specifically provided otherwise or unless the
context otherwise requires.

(c)  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

Section 1.04.  Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, any election or requirement to
measure any financial liability using fair value shall be disregarded.

Section 1.05.  Exchange Rates.

(a)  Not later than 11:00 a.m., London time, on each Calculation Date, the
Administrative Agent shall (i) determine the Exchange Rate as of such
Calculation Date with respect to each Designated Foreign Currency and (ii) give
notice thereof to the Lenders and the Company. The Exchange Rates so determined
shall become effective on the first Business Day immediately following the
relevant Calculation Date (a “Reset Date”), shall remain effective until the
next succeeding Reset Date, and shall for all purposes of this Agreement (other
than Section 9.13 or any other provision expressly requiring the use of a
current Exchange Rate) be

25



 

the Exchange Rates employed in converting any amounts between US Dollars and
Designated Foreign Currencies.

(b)  Not later than 5:00 p.m., London time, on each Reset Date and each date on
which Loans denominated in any Designated Foreign Currency are made or are
continued for a new Interest Period, the Administrative Agent shall
(i) determine the aggregate amount of the US Dollar Equivalent of the principal
amounts of the Loans denominated in Designated Foreign Currencies then
outstanding (after giving effect to any Loans denominated in Designated Foreign
Currencies made or repaid on such date) and (ii) notify the Lenders and the
Company of the results of such determination.

Section 1.06.  Redenomination of Certain Designated Foreign Currencies.

(a) Each obligation of any party to this Agreement to make a payment denominated
in the national currency unit of any member state of the European Union that
adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

(b) Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of any
Borrower for any amount due under this Agreement and (ii) without increasing any
Commitment of any Lender, all references in this Agreement to minimum amounts
(or integral multiples thereof) denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the date hereof shall, immediately upon such adoption, be replaced by
references to such minimum amounts (or integral multiples thereof) as shall be
specified herein with respect to Borrowings denominated in Euro.

(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

Section 1.07.  Interest Rates. If at any time any interest rate quoted or
otherwise made available from time to time under this Agreement in respect of
any currency is no longer available generally, as determined by the
Administrative Agent, then the Administrative Agent (after consultation with,
and consent from, the Company) may, by written notice to the Lenders and the
Company, substitute such unavailable interest rate with another published
interest rate that adequately reflects the all-in-cost of funds denominated in
such currency to the Administrative Agent.

26



 



Section 1.08.  Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.09.  Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

ARTICLE II 

The Credits

Section 2.01.  Commitments.

(a)  Subject to the terms and conditions set forth herein, each Revolving Lender
agrees to make Revolving Loans to any Borrower from time to time during the
Availability Period in US Dollars or one or more Designated Foreign Currencies
requested by a Borrower (or by the Company on behalf of a Borrower) in amounts
that will not result in (i) the sum of such Revolving Lender’s Revolving Credit
Exposure and the US Dollar Equivalent of the principal amount of such Lender’s
AUD Sub-Facility Loans, if any, exceeding its Revolving Commitment and (ii) the
sum of the aggregate Revolving Credit Exposures and the US Dollar Equivalent of
the principal amount of the aggregate outstanding AUD Sub-Facility Loans
exceeding the aggregate Revolving Commitments. Within the foregoing limits, and
subject to the terms and conditions set forth herein, any Borrower may borrow,
prepay and reborrow Revolving Loans.

(b)  Subject to the terms and conditions set forth herein, each AUD Sub-Facility
Lender agrees to make AUD Sub-Facility Loans to any Borrower from time to time
during the Availability Period in Australian Dollars requested by a Borrower (or
by the Company on behalf of a Borrower) in amounts that will not result in (i)
the US Dollar Equivalent of the principal amount of such Lender’s AUD
Sub-Facility Loans exceeding its AUD Sub-Facility Commitment, (ii) the sum of
the US Dollar Equivalent of the principal amount of such Lender’s AUD
Sub-Facility Loans and Revolving Credit Exposure exceeding its Revolving
Commitment and (iii) the sum of the aggregate Revolving Credit Exposures and the
US Dollar Equivalent of the principal amount of the aggregate outstanding AUD
Sub-Facility Loans exceeding the aggregate Revolving Commitments. Within the
foregoing limits, and subject to the terms and conditions set forth herein, any
Borrower may borrow, prepay and reborrow AUD Sub-Facility Loans.

(c)  Any Incremental Term Loans shall be borrowed pursuant to, and in accordance
with Section 2.23.

Section 2.02.  Loans and Borrowings.

(a)  Each Loan of any Class shall be made as part of a Borrowing made by the
Lenders of such Class ratably in accordance with their Applicable Percentage.
The failure of any

27



 

Lender of any Class to make any Loan of such Class required to be made by it
shall not relieve any other Lender of such Class of its obligations hereunder;
provided that the Commitments of each Class are several and no Lender of any
Class shall be responsible for any other Lender’s failure to make Loans of such
Class as required hereunder.

(b)  Subject to Section 2.13, (i) each Borrowing denominated in a Designated
Foreign Currency shall be comprised entirely of Eurocurrency Loans and (ii) each
Borrowing denominated in US Dollars shall be comprised entirely of ABR Loans or
Eurocurrency Loans as the applicable Borrower may request in accordance
herewith. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of any Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c)  At the commencement of each Interest Period for any Borrowing, such
Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and an integral multiple of the Borrowing Multiple; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Revolving Commitments, or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(f).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten Eurocurrency
Borrowings that are outstanding with different Interest Period termination
dates.

(d)  Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03.  Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing denominated in US Dollars, not later than 11:00 a.m.,
Local Time, three Business Days before the date of the proposed Borrowing,
(b) in the case of a Eurocurrency Borrowing denominated in a Designated Foreign
Currency, not later than 11:00 a.m., Local Time, four Business Days before the
date of the proposed Borrowing, or (c) in the case of an ABR Borrowing, not
later than 10:00 a.m. on the Business Day of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the applicable Borrower, or by the Company on behalf of the applicable Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i)  the Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);

(ii)  the currency, Class and aggregate principal amount of the requested
Borrowing;

(iii)  the date of the requested Borrowing, which shall be a Business Day;

28



 



(iv)  whether the requested Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

(v)  in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi)  the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.06.

If no currency is specified with respect to any requested Eurocurrency
Borrowing, then the relevant Borrower shall be deemed to have selected a
Borrowing of Revolving Loans in US Dollars. If no election as to the Type of
Borrowing is specified, then the requested Borrowing shall be (i) in the case of
a Borrowing denominated in US Dollars, an ABR Borrowing and (ii) in the case of
a Borrowing denominated in a Designated Foreign Currency, a Eurocurrency
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender that will make a Loan as part of the requested
Borrowing of the details thereof and such Lender’s Applicable Percentage of the
requested Borrowing.

Section 2.04.  [Reserved].

Section 2.05.  Letters of Credit.

(a)  General. Subject to the terms and conditions set forth herein, the Company
and any other Borrower that is a Domestic Subsidiary may request the issuance
(or the amendment, renewal or extension) of Letters of Credit denominated in US
Dollars for its own account, in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time from the Restatement Date until the sooner of (i) the Maturity Date and
(ii) and the date of termination of the Revolving Commitments. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any Letter of Credit Document, the terms and conditions
of this Agreement shall control.

(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the relevant Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the relevant Issuing Bank) to the relevant
Issuing Bank and the Administrative Agent (not later than 11:00 a.m. at least
two Business Days (or such later date and time as the Administrative Agent and
such Issuing Bank may agree in a particular instance in their sole discretion)
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (d)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof

29



 

and such other information as shall be necessary to enable the relevant Issuing
Bank to prepare, amend, renew or extend such Letter of Credit. If requested by
the relevant Issuing Bank, such Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. Unless the relevant Issuing Bank has received written
notice from any Lender, the Administrative Agent or any Borrower, at least one
Business Day prior to the requested date of issuance, amendment, renewal or
extension of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of the relevant Borrower or enter into
the applicable amendment, renewal or extension, as the case may be, in each case
in accordance with such Issuing Bank’s usual and customary business practices.
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also deliver to the relevant Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

(c)  No Issuing Bank shall issue, amend, renew or extend any Letter of Credit
if:

(i)  after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall exceed the Letter of Credit Sublimit, (ii) the LC
Exposure with respect to Letters of Credit issued by such Issuing Bank shall
exceed its LC Commitment or (iii) the sum of the aggregate Revolving Credit
Exposures and the US Dollar Equivalent of the principal amount of the aggregate
outstanding AUD Sub-Facility Loans shall exceed the aggregate Revolving
Commitments;

(ii)  any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain the issuance, amendment,
renewal or extension of such Letter of Credit or any requirement of law
applicable to such Issuing Bank or any Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over it shall prohibit, or request that it refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon it with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which such Issuing Bank or any Lender is not
otherwise compensated) not in effect on the Restatement Date, or any
unreimbursed loss, cost or expense which was not applicable, in effect or known
to it as of the Restatement Date; or

(iii)  the issuance of such Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally

(d)  Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the Maturity Date,
provided, however, that a Letter of Credit may provide by its terms, and on
terms acceptable to the applicable Issuing Bank, for renewal for successive
periods of one year or less (but not beyond the Maturity Date) unless and until
the applicable Issuing Bank shall have delivered prior written notice of
nonrenewal to the beneficiary of such

30



 

Letter of Credit no later than the time specified in such Letter of Credit
(which the applicable Issuing Bank shall do only if one or more of the
applicable conditions under Section 4.02 is not then satisfied).

(e)  Participations. By the issuance of each Letter of Credit (or an amendment
to any Letter of Credit increasing the stated amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Revolving
Lenders, such Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in the
Letter of Credit issued by such Issuing Bank equal to such Revolving Lender’s
Revolving Commitment Percentage of the stated amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the relevant Issuing Bank, such
Revolving Lender’s Revolving Commitment Percentage of each LC Disbursement made
by such Issuing Bank and not reimbursed by the relevant Borrower on the date due
as provided in paragraph (f) of this Section, or of any reimbursement payment
required to be refunded to the relevant Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against any Issuing Bank, any Borrower or any other Person for
any reason whatsoever. If any Revolving Lender fails to make available to the
Administrative Agent for the account of the applicable Issuing Bank any amount
required to be paid by such Revolving Lender pursuant to this Section 2.05 by
the time specified in paragraph (f) of this Section, then, without limiting the
other provisions of this Agreement, the applicable Issuing Bank shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
greater of the Federal Funds Effective Rate and a rate determined by such
Issuing Bank in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such Issuing Bank in connection with the foregoing. A certificate of
any Issuing Bank submitted to any Revolving Lender (through the Administrative
Agent) with respect to any amounts owing under this paragraph (e) shall be
conclusive absent manifest error.

(f)  Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the relevant Borrower shall reimburse such LC
Disbursement by paying to the applicable Issuing Bank an amount equal to such LC
Disbursement not later than 10:00 a.m. on the date that such LC Disbursement is
made, if such Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m. on such date, or, if such notice has not been received by such
Borrower prior to such time on such date, then not later than 10:00 a.m. on the
Business Day immediately following the day that such Borrower receives such
notice; provided that the relevant Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Borrowing in an equivalent amount and, to the
extent so financed, the relevant Borrower’s obligation to make

31



 

such payment shall be discharged and replaced by the resulting ABR Borrowing. If
the relevant Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from such Borrower in respect thereof and such Revolving
Lender’s Revolving Commitment Percentage thereof. Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent its
Revolving Commitment Percentage of the payment then due from such Borrower, in
the same manner as provided in Section 2.06 with respect to Revolving Loans made
by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the relevant Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Revolving Lenders and the Issuing Banks as their interests
may appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Loans as contemplated above) shall not constitute a Revolving Loan and shall
not relieve the relevant Borrower of its obligation to reimburse such LC
Disbursement. For the avoidance of doubt, with respect to any LC Disbursement
that is not fully refinanced by a funding of ABR Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, such LC
Disbursement shall be due and payable on demand (together with interest as
determined in Section 2.05(i)) from the applicable Borrower and each Revolving
Lender’s payment to the Administrative Agent for the account of the applicable
Issuing Bank pursuant to this paragraph (f) shall be deemed payment in respect
of its participation in such LC Disbursement in satisfaction of its
participation obligation under paragraph (e) of this Section.

(g)  Obligations Absolute. A Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (f) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any other Loan Document, or any term or provision herein or
therein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the relevant
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, (iv) the
occurrence or continuance of a Default or (v) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of set-off against, such Borrower’s obligations hereunder. None
of the Administrative Agent, the Revolving Lenders or any Issuing Bank, or any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
any Issuing Bank from liability to a Borrower to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the Borrowers to the extent

32



 

permitted by applicable law) suffered by such Borrower that are caused by such
Issuing Bank’s failure to exercise the agreed standard of care (as set forth
below) when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the relevant Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised the agreed
standard of care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the relevant Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(h)  Disbursement Procedures. The relevant Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the relevant Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve such Borrower of its
obligation to reimburse the relevant Issuing Bank and the Revolving Lenders with
respect to any such LC Disbursement.

(i)  Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the relevant Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if such Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (f) of
this Section, then Section 2.12(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (f) of this Section to reimburse such Issuing Bank shall
be for the account of such Revolving Lender to the extent of such payment.

(j)  Replacement of any Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrowers, the Administrative Agent (whose
consent shall not be unreasonably withheld), the replaced Issuing Bank (so long
as it is not a Defaulting Lender or a Downgraded Lender) and the successor
Issuing Bank. In addition, the Company may designate other Revolving Lenders as
additional Issuing Banks to the extent any such Revolving Lender has agreed in
its sole discretion to act as an “Issuing Bank” hereunder and that has been
approved in writing by the Company and the Administrative Agent (such approval
by the Administrative Agent not unreasonably be delayed or withheld). The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of any Issuing Bank or designation of any new Issuing Bank. At the time any such
replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank in its capacity as such.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall

33



 

have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(k)  Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Revolving Lenders demanding the deposit of
cash collateral pursuant to this paragraph, (ii) the Maturity Date shall have
occurred and any Letter of Credit remains outstanding or (iii) there shall exist
a Defaulting Lender, each Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Banks and the Lenders (the “Cash Collateral Account”), an
amount in cash equal to the LC Exposure for the account of such Borrower as of
such date (or, in the case of clause (iii) above, an amount in cash equal to the
Fronting Exposure with respect to such Defaulting Lender) plus any accrued and
unpaid interest thereon (determined in the case of clause (iii) above, after
giving effect to Section 2.22(a)(5) and any cash collateral provided by such
Defaulting Lender, the “Minimum Collateral Amount”); provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand
presentment, protest or other notice of any kind, all of which are expressly
waived by the Borrowers, upon the occurrence of any Bankruptcy Event. Each
Borrower, and to the extent provided by any Defaulting Lender, such Defaulting
Lender, hereby grants to the Administrative Agent, for the benefit of the
Issuing Banks and the Revolving Lenders, a Lien upon and security interest in
such Cash Collateral Account and all amounts held therein from time to time as
security for LC Exposures for the account of such Borrower, and for application
to such Borrower’s reimbursement obligations as and when the same shall arise.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. If at any time the
Administrative Agent determines that cash collateral is subject to any right or
claim of any Person other than the Administrative Agent or the Issuing Banks as
herein provided, or that the total amount of such cash collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional cash
collateral in an amount sufficient to eliminate such deficiency. Moneys in such
account shall be applied by the Administrative Agent to reimburse the relevant
Issuing Bank for LC Disbursements for which it has not been reimbursed
(including, as to cash collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrowers, as
applicable, for the LC Exposure at such time or, if the maturity of the
Revolving Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposures representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrowers under this
Agreement. If any Borrower is required to provide an amount of

34



 

cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to such
Borrower within three Business Days after all Events of Default have been cured
or waived. Cash collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure shall be released promptly following the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 9.04(b)); provided, however, the Person
providing cash collateral and the Issuing Banks may agree that cash collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

(l)  Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Bank and the Company when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, no Issuing Bank shall be responsible to any
Borrower for, and such Issuing Bank’s rights and remedies against such Borrower
shall not be impaired by, any action or inaction of such Issuing Bank required
or permitted under any law, order, or practice that is required or permitted to
be applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where such Issuing Bank or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

Section 2.06.  Funding of Borrowings.

(a)  Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m., Local
Time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is on the
Restatement Date, Section 4.01) and, if an Incremental Term Loan, the applicable
conditions set forth in Section 2.23, the Administrative Agent will make such
Loans available to the relevant Borrower either by (i) promptly crediting the
amounts so received, in like funds, to an account of such Borrower maintained by
the Administrative Agent or (ii) wire transfer of such funds, in each case in
accordance with instructions provided by such Borrower in the applicable
Borrowing Request.

(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Loan,
prior to 12:00 noon, Local Time, on the date of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s Applicable
Percentage of such Borrowing, the Administrative Agent may assume that such
Lender has made its Applicable Percentage available on such date in accordance
with paragraph (a) of this Section and may, in reliance upon such assumption,
make available to the relevant Borrower a corresponding amount. In such event,
if a Lender has not in fact made its Applicable Percentage of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
such Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with

35



 

interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (x) the Federal Funds Effective Rate (in the case of a
Borrowing in US Dollars), or (y) the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount (in the case of
a Borrowing in a Designated Foreign Currency), but not in excess of the interest
rate that would have applied to that Borrowing under the terms of this
Agreement. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing. A
notice of the Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)  Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

Section 2.07.  Interest Elections.

(a)  Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
relevant Borrower may elect to convert any Borrowing to a Borrowing of a
different Type and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section, provided that no Eurocurrency
Loan denominated in a Designated Foreign Currency may be converted into an ABR
Loan. A Borrower may elect different options with respect to different portions
of the affected Borrowing, in which case each such portion shall be allocated
among the Lenders holding the Loans comprising such Borrowing according to their
respective Applicable Percentages, and the Loans comprising each such portion
shall be considered a separate Borrowing. Notwithstanding the foregoing, no
Borrowing may be converted to a Borrowing denominated in a different currency.

(b)  To make an election pursuant to this Section, a Borrower (or, in the case
of a Borrowing Subsidiary, the Company on its behalf) shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type and currency resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the relevant Borrower,
or by the Company on its behalf.

(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be

36



 

specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);

(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)  whether the resulting Borrowing is to be an ABR Borrowing or an
Eurocurrency Borrowing; and

(iv)  if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month.

(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s Applicable Percentage of each resulting Borrowing.

(e)  If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing or irrevocable notice of its
intent to prepay such Borrowing as of the end of the applicable Interest Period
thereto, prior to 11:00 a.m., Local Time, three Business Days prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period such Borrowing shall be
deemed to be and shall be continued as a Eurocurrency Borrowing, with an
Interest Period of one month (unless such Borrowing is denominated in any
Designated Foreign Currency, in which case such Borrowing shall become due and
payable on the last day of such Interest Period). Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurocurrency Borrowing and (ii)
unless repaid, each Eurocurrency Borrowing denominated in US Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Section 2.08.  Termination and Reduction of Commitments.

(a)  Unless previously terminated, the Revolving Commitments and the AUD
Sub-Facility Commitments shall terminate on the Maturity Date.

(b)  Upon at least three Business Days’ prior irrevocable written notice to the
Administrative Agent, the Company may at any time terminate, or from time to
time reduce, the Revolving Commitments and/or the AUD Sub-Facility Commitments;
provided that (i) each partial reduction shall be in an amount that is an
integral multiple of US$1,000,000 and in a minimum amount of US$5,000,000,
(ii) the Company shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of Revolving Loans in
accordance with this Agreement, the aggregate Credit Exposures would exceed the

37



 

aggregate Revolving Commitments, (iii) the Company shall not terminate or reduce
the AUD Sub-Facility Commitments if, after giving effect to any concurrent
prepayment of AUD Sub-Facility Loans in accordance with this Agreement, the US
Dollar Equivalent of the principal amount of the aggregate AUD Sub-Facility
Loans outstanding would exceed the aggregate AUD Sub-Facility Commitments, (iv)
if, after giving effect to any reduction of the Revolving Commitments, the
aggregate AUD Sub-Facility Commitments exceeds the aggregate Revolving
Commitments, such AUD Sub-Facility Commitments shall be automatically reduced by
the amount of such excess, and (v) if the Revolving Commitments are terminated,
the AUD Sub-Facility Commitments shall be automatically terminated.

(c)  The Company shall notify the Administrative Agent in writing of any
election to terminate or reduce the Revolving Commitments and/or AUD
Sub-Facility Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice pursuant to this Section 2.08, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Company pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Revolving Commitments and/or AUD
Sub-Facility Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Revolving Commitments and/or AUD
Sub-Facility Commitments shall be permanent. Each reduction of the Revolving
Commitments and/or AUD Sub-Facility Commitments shall be made ratably among the
applicable Lenders in accordance with their respective Applicable Percentages.

Section 2.09.  Repayment of Loans; Evidence of Debt.

(a)  Each Borrower hereby unconditionally promises, as to the Revolving Loans
made to it, to pay to the Administrative Agent for the account of each Revolving
Lender the then unpaid principal amount of each such Revolving Loan on the
Maturity Date. Each Borrower hereby unconditionally promises, as to the AUD
Sub-Facility Loans made to it, to pay to the Administrative Agent for the
account of each AUD Sub-Facility Lender the then unpaid principal amount of each
such AUD Sub-Facility Loan on the Maturity Date. Each Borrower hereby
unconditionally promises, as to the Incremental Term Loans made to it, to pay to
the Administrative Agent for the account of each Incremental Lender the then
unpaid principal amount of each such Loan pursuant to, and in accordance with,
Section 2.23.

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type and Class thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum

38



 

received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d)  The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement. In the event of any
conflict between the accounts maintained by any Lender and the accounts of the
Administrative Agent in respect of such matters, the accounts of the
Administrative Agent shall control in the absence of manifest error.

(e)  Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, each Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.10.  Prepayment of Loans.

(a)  Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing of such Borrower in whole or in part, subject to (i) prior
notice in accordance with paragraph (c) of this Section and (ii) in the case of
a Eurocurrency Loan, reimbursement of any costs payable pursuant to Section 2.15
if prepayment occurs other than at the end of an Interest Period.

(b)  In the event and on each occasion that the sum of the aggregate Revolving
Credit Exposures and the US Dollar Equivalent of the principal amount of the
aggregate outstanding AUD Sub-Facility Loans exceeds the aggregate Revolving
Commitments, the Borrowers shall promptly prepay Borrowings in an aggregate
amount sufficient to eliminate such excess, provided that, to the extent such
excess amount is greater than the aggregate principal amount of Revolving Loans
and AUD Sub-Facility Loans outstanding immediately prior to the application of
such prepayment, the amount so prepaid shall be retained by the Administrative
Agent and held in the Cash Collateral Account as cover for the LC Exposures, as
more particularly described in Section 2.05(k), and thereupon such cash shall be
deemed to reduce the LC Exposures by an equivalent amount.

(c)  The Company shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder not later than 11:00 a.m., Local Time,
(i) in the case of the prepayment of any Borrowing denominated in US Dollars,
one Business Day before the date of prepayment, or (ii) in the case of the
prepayment of any Borrowing denominated in any Designated Foreign Currency,
three Business Days before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given

39



 

in connection with a conditional notice of termination of the Revolving
Commitments and/or AUD Sub-Facility Commitments as contemplated by Section 2.08,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08. Promptly following receipt of any such
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

Section 2.11.  Fees.

(a)  Subject to Section 2.22, the Company agrees to pay to the Administrative
Agent, in US Dollars, for the account of the office (or Affiliate) of each
Revolving Lender from which such Lender would make Revolving Loans to the
Company in US Dollars hereunder (which office or Affiliate shall be specified by
each Revolving Lender in a notice delivered to the Administrative Agent prior to
the initial payment to such Lender under this paragraph), a facility fee, which
shall accrue at the Applicable Rate on the daily aggregate amount of the
Revolving Commitments of such Lender (whether used or unused) during the period
from the Restatement Date to the date on which the last of such Revolving
Commitments terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure or AUD Sub-Facility Loans outstanding after its
Revolving Commitment and AUD Sub-Facility Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure and/or AUD Sub-Facility Loans from the date on which
the last of its Revolving Commitment and/or AUD Sub-Facility Commitment
terminates to the date on which such Lender ceases to have any Revolving Credit
Exposure or AUD Sub-Facility Loans outstanding. Accrued facility fees shall be
payable in arrears on the last Business Day of March, June, September and
December of each year (commencing on the first such date to occur after the date
hereof), on the date on which the Revolving Commitments terminate and on the
Maturity Date; provided that any facility fees accruing after the Maturity Date
shall be payable on demand. All facility fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b)  Subject to Section 2.22, the Company agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used from time to time to determine the interest
rate applicable to Eurocurrency Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from the date hereof to the later of the
date on which such Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank
a fronting fee, which shall accrue at the rate or rates per annum separately
agreed upon between the Company and such Issuing Bank on the average daily
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from the Restatement Date to the later of the
date of termination of the Revolving Commitments and the date on which there
ceases to be any LC Exposure attributable to Letters of Credit issued by such
Issuing Bank, as well as each Issuing

40



 

Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Accrued
participation fees and fronting fees shall be payable on the last Business Day
of March, June, September and December of each year, commencing on the first
such date to occur after the date hereof; provided that all such fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c)  The Company agrees to pay to the Administrative Agent and the Arrangers the
fees described in the Fee Letters, on the terms, in the amount and at the times
set forth therein.

(d)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the relevant Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

Section 2.12.  Interest.

(a)  The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

(b)  The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.

(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans and AUD
Sub-Facility Loans, upon termination of the Revolving Commitments and/or AUD
Sub-Facility Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e)  All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on Borrowings denominated in Sterling and
(ii) interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the

41



 

last day). The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.13.  Alternate Rate of Interest; Illegality.

(a)  If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing denominated in any currency:

(i)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period in such
currency; or

(ii)  the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period in such
currency;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing denominated in
such currency to, or continuation of any Borrowing denominated in such currency
as, a Eurocurrency Borrowing shall be ineffective and any Eurocurrency Borrowing
denominated in such currency that is requested to be continued (A) if such
currency is the US Dollar, shall be converted to an ABR Borrowing on the last
day of the Interest Period applicable thereto and (B) if such currency is a
Designated Foreign Currency, shall be repaid on the last day of the Interest
Period applicable thereto and (ii) any Borrowing Request for a Eurocurrency
Borrowing denominated in such currency (A) if such currency is the US Dollar,
shall be deemed a request for an ABR Borrowing and (B) if such currency is a
Designated Foreign Currency, shall be ineffective.

(b)  Notwithstanding any other provision in this Agreement, if, at any time and
from time to time, any Lender shall have determined in good faith that any
applicable law, rule or regulation or any interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance with any guideline or request from any
such Governmental Authority (whether or not having the force of law), shall make
it unlawful for such Lender (or any of its lending offices) to honor its
obligations hereunder to make or maintain Loans in any jurisdiction (such
jurisdiction, an “Affected Jurisdiction”), such Lender will forthwith so notify
the Administrative Agent and the Company. Upon such notice, (i) each of such
Lender’s then outstanding Loans to any Borrower in such Affected Jurisdiction
shall automatically, on the expiration date of the respective Interest Period
applicable thereto (or, to the extent any such Loan may not lawfully be
maintained until such expiration date, upon such notice) be repaid and (ii) the
obligations of the affected Lender or Lenders to make or maintain Loans into the
Affected Jurisdiction and the rights of any Borrower to request or continue any
Loans of the affected Lender or Lenders in such Affected Jurisdiction shall be
suspended, until such Lender shall have determined that the circumstances giving
rise to

42



 

such suspension no longer exist and shall have so notified the Administrative
Agent, and the Administrative Agent shall have so notified the Company.

(c)  Notwithstanding any other provision in this Agreement, if, at any time and
from time to time, any Lender shall have determined in good faith that any
applicable law, rule or regulation or any interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance with any guideline or request from any
such Governmental Authority (whether or not having the force of law), shall make
it unlawful for such Lender (or any of its lending offices) to make, maintain or
fund Loans whose interest is determined by reference to the LIBO Rate, or to
determine or charge interest rates based upon the LIBO Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, US Dollars or any Designated Foreign
Currency in the London interbank market, then, on notice thereof by such Lender
to the Company through the Administrative Agent, (i) any obligation of such
Lender to make or continue any Eurocurrency Loans denominated in such currency
or to convert any Borrowing denominated in such currency to, or continuation of
any Borrowing denominated in such currency as, a Eurocurrency Loan shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining a Base Rate Loan the interest rate on which is determined by
reference to the Adjusted LIBO Rate component of the Alternate Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Adjusted LIBO Rate component of the Alternate Base Rate, in
each case until such Lender notifies the Administrative Agent and the Company
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the applicable Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurocurrency Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Adjusted LIBO Rate component of the Alternate Base Rate), either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurocurrency Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Adjusted LIBO Rate, the Administrative Agent shall during the
period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the Adjusted LIBO Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted LIBO Rate. Upon any such prepayment or conversion, the applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted.

Section 2.14.  Increased Costs.

(a)  If any Change in Law shall:

(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank; or

43



 



(ii)  impose on any Lender or any Issuing Bank or the London interbank markets
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Adjusted LIBO Rate (or of maintaining
its obligation to make any such Loan) or to increase the cost to such Lender or
such Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit) or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then, upon request of such Lender or such Issuing Bank, the Company
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b)  If any Lender or any Issuing Bank determines that any Change in Law
affecting such Lender or Issuing Bank or any lending office of such Lender or
such Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Company will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c)  A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d)  Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate any Lender or any Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

44



 



Section 2.15.  Break Funding Payments. In the event of (a) the payment or
prepayment of any principal of any Eurocurrency Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.08(c) and is revoked in accordance therewith), or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.18, then,
in any such event, upon demand of any Lender (with a copy to the Administrative
Agent), each Borrower, as to any of the foregoing events pertaining to such
Borrower, shall compensate each Lender including, in each of the foregoing
cases, any loss of anticipated profits and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such loans or
from fees payable to terminate the deposits from which such funds were obtained.
Such Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing. For purposes of calculating amounts
payable by any Borrower to Lenders under this Section 2.15, each Lender shall be
deemed to have funded each Eurocurrency Loan made by it at the LIBO Rate used in
determining the Adjusted LIBO Rate for such loan by a matching deposit or other
borrowing in the London interbank offered market for a comparable amount and for
a comparable period, whether or not such Eurocurrency Loan was in fact so
funded.

Section 2.16.  Taxes.

(a)  Any and all payments by or on account of any obligation of any Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if any Withholding Agent shall be required to deduct or withhold
any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deduction or withholding (including deductions and withholdings applicable to
additional sums payable under this Section) the Administrative Agent, the
applicable Issuing Bank or the applicable Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) such Withholding Agent shall make such deductions
and withholdings and (iii) such Withholding Agent shall pay the full amount
deducted and withheld to the relevant Governmental Authority in accordance with
applicable law.

(b)  In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)  Each Borrower shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of such Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed

45



 

or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender or by
an Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error. Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes or Other Taxes attributable to
such Lender (but only to the extent that the Borrowers have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrowers to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 9.04(e)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (c).

(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Authority, such Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)  Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Company as will permit such payments to be made
without withholding or at a reduced rate; provided, that no Lender shall be
required to deliver any such documentation with respect to an exemption from or
reduction of withholding taxes imposed under the law of a jurisdiction other
than the United States of America unless the Company shall notify it of the
availability of such exemption or reduction and shall request the delivery of
such documentation.

(f)  If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s

46



 

obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(g)  A UK Treaty Lender that holds a passport under HMRC DT Treaty Passport
scheme that is or becomes a Lender under this Agreement and wishes such scheme
to apply to Loans made to any Borrower organized in the United Kingdom, shall
include an indication to that effect by including its scheme reference number
and its jurisdiction of tax residence on its signature page to this Agreement or
its Assignment and Assumption. If such Lender includes the indication described
above, then any Borrower organized in the United Kingdom shall file a duly
completed DTTP2 in respect of such Lender with HM Revenue and Customs within
thirty (30) days of the date hereof or of such Assignment and Assumption, as
applicable.

Section 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs;
Recovery of Payments; Apportionment of Payments.

(a)  Each Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document prior to 2:00 p.m., Local Time, on the date
when due, in immediately available funds, free and clear of and without
condition or deduction for any defense, recoupment, set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to such account as it shall from time
to time specify at its offices specified in Section 9.01, or, in any such case,
at such other address as the Administrative Agent shall from time to time
specify in a notice delivered to the Company; provided that payments to be made
directly to any Issuing Bank, the Administrative Agent, the Arrangers or any
Lender as expressly provided herein and payments pursuant to Section 2.14,
Section 2.15, Section 2.16 and Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. Except as set forth in the
definition of “Interest Period”, if any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan (or of any breakage
indemnity payable pursuant to Section 2.15) shall be made in the currency of
such Loan; all other payments hereunder and under each other Loan Document shall
be made in US Dollars. Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment. Any amount payable by the Administrative Agent to one or
more Lenders in the national currency of a member state of the European Union
that has adopted the Euro as its lawful currency shall be paid in Euro.

(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of

47



 

interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal of the Loans and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(c)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans of any Class or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans of any Class and participations in LC Disbursements and accrued interest
thereon than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of such Class and participations in LC
Disbursements, as applicable, of other Lenders to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans of such Class and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to (x) any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d)  Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the relevant
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the relevant
Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or such
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at (i) the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (in the case of a
Borrowing in US Dollars) and (ii) the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount (in the case of
a Borrowing in a Designated Foreign Currency). A notice of the Administrative
Agent to any Lender or the Company with respect to any amount owing under this
subsection (d) shall be conclusive, absent manifest error.

48



 



(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b) or 2.17(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

(f)  Each Borrower agrees that to the extent any payment by or on behalf of such
Borrower is made to or for the account of the Administrative Agent, any Lender
or any Issuing Bank, or any Lender exercises its right of setoff, and such
payment or proceeds of such setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Debtor Relief Law,
common law or equitable cause (whether as a result of any demand, settlement,
litigation or otherwise), then, to the extent of such payment or repayment, the
Obligation intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been received.

(g)  If any amounts distributed by the Administrative Agent to any Lender or
Issuing Bank are subsequently returned or repaid by the Administrative Agent to
any Borrower, its representative or successor in interest, or any other Person,
whether by court order, by settlement approved by the Lender in question, or
pursuant to applicable requirements of law, such Lender or Issuing Bank will,
promptly upon receipt of notice thereof from the Administrative Agent, pay the
Administrative Agent such amount, plus interest thereon from the date of such
notice to the date such payment is made at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect. If any such amounts are
recovered by the Administrative Agent from any Borrower, its representative or
successor in interest or such other Person, the Administrative Agent will
redistribute such amounts to the Lenders on the same basis as such amounts were
originally distributed. The obligations of the Lenders and the Issuing Bank
under this clause (g) shall survive the payment in full of the Obligations and
the termination of this Agreement.

(h)  Notwithstanding any other provision of this Agreement or any other Loan
Document to the contrary other than Section 2.22, all amounts collected or
received by the Administrative Agent or any Lender after acceleration of the
Loans pursuant to Section 6.01or in respect of any sale of, collection from or
other realization upon all or any part of any collateral, pursuant to the
exercise by the Administrative Agent of its remedies shall be applied by the
Administrative Agent as follows:

(i)  first, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees
irrespective of whether such fees are allowed as a claim after the occurrence of
a Bankruptcy Event) of the Administrative Agent in connection with enforcing the
rights of the Lenders under the Loan Documents and any protective advances made
by the Administrative Agent with respect to any collateral;

(ii)  second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Loan Document;

49



 



(iii)  third, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including, without limitation, reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders in connection with
enforcing its rights under the Loan Documents or otherwise with respect to the
Obligations owing to such Lender;

(iv)  fourth, to the payment of all of the Obligations consisting of accrued
fees and interest (including, without limitation, fees incurred and interest
accruing at the then applicable rate after the occurrence of a Bankruptcy Event
irrespective of whether a claim for such fees incurred and interest accruing is
allowed in such proceeding), and including with respect to any Hedge Agreement
between any Borrower and any Hedge Party (to the extent such Hedge Agreement is
permitted hereunder), any fees, premiums and scheduled periodic payments due
under such Hedge Agreement prior to any termination thereof and any interest
accrued thereon;

(v)  fifth, to the payment of the outstanding principal amount of the
Obligations (including the payment of any outstanding LC Disbursements and the
obligation to cash collateralize LC Exposure), and including with respect to any
Hedge Agreement between any Borrower and any Hedge Party (to the extent such
Hedge Agreement is permitted hereunder), any breakage, termination or other
payments due under such Hedge Agreement (other than payments described in clause
(iv) above) and any interest accrued thereon;

(vi)  sixth, to the payment of all other Obligations and other obligations that
shall have become due and payable under the Loan Documents or otherwise and not
repaid; and

(vii)  seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.

In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (y) all amounts shall be apportioned ratably among the
Lenders or Hedge Parties in proportion to the amounts of such principal,
interest, fees or other Obligations owed to them respectively pursuant to
clauses (iii) through (vii) above, and (z) to the extent that any amounts
available for distribution pursuant to clause (v) above are attributable to the
issued but undrawn amount of outstanding Letters of Credit, such amounts shall
be held by the Administrative Agent to cash collateralize Letter of Credit
Exposure pursuant to Section 2.05(k). For purposes of applying amounts in
accordance with this Section, the Administrative Agent shall be entitled to rely
upon any Hedge Party that has entered into a Hedge Agreement with any Borrower
for a determination (which such Hedge Party agrees to provide or cause to be
provided upon request of the Administrative Agent) of the outstanding
Obligations owed to such Hedge Party under any such Hedge Agreement. Unless it
has actual knowledge (including by way of written notice from any such Hedge
Party) to the contrary, the Administrative Agent, in acting hereunder, shall be
entitled to assume that no Hedge Agreements or Obligations in respect thereof
are in existence between any Hedge Party and any Borrower.

50



 



Section 2.18.  Mitigation Obligations; Replacement of Lenders.

(a)  If any Lender or Issuing Bank requests compensation under Section 2.14 or
2.20, or if any Borrower is required to pay any additional amount to any Lender,
any Issuing Bank or any Governmental Authority for the account of any Lender or
any Issuing Bank pursuant to Section 2.16, then at the request of the Company
such Lender or Issuing Bank shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such Issuing Bank, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14, 2.16 or 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Company hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)  If (i) any Lender requests compensation under Section 2.14 or 2.20, (ii)
any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) any Lender is a Defaulting Lender or a Downgraded Lender or (iv) any
Lender is a Nonconsenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or 2.20 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments and (iv) in the case of any Nonconsenting Lender, each assignee shall
consent, at the time of such assignment, to each matter in respect of which such
Lender was a Nonconsenting Lender. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation cease to apply.

Section 2.19.  Borrowing Subsidiaries. On or after the Restatement Date, the
Company may designate any Subsidiary of the Company as a Borrowing Subsidiary by
delivery to the Administrative Agent and the Lenders of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company and consented to by all of
the Lenders if required by Section 9.02, along with such documentation and other
evidence as is reasonably requested by the Administrative Agent or any Lender in
order for the Administrative Agent or such Lender to carry out and be satisfied
it has complied with all necessary “know your customer’ or other similar checks
under all applicable laws and regulations. Upon the date five Business Days
following such delivery and consent, if required, of the executed Borrowing
Subsidiary

51



 

Agreement and such documentation and evidence reasonably requested by the
Administrative Agent or any Lender, such Subsidiary shall for all purposes of
this Agreement be a Borrowing Subsidiary and a party to this Agreement; provided
that during such five Business Day period, such Subsidiary may request a
Borrowing pursuant to Section 2.03 if (x) the date of the proposed Borrowing is
outside of such five Business Day period and (y) in the case of a proposed
Eurocurrency Borrowing, such Subsidiary has provided the Administrative Agent,
for the benefit of the Lenders, an executed LIBO Rate indemnity letter in form
and substance reasonably acceptable to the Administrative Agent. Upon the
execution by the Company and delivery to the Administrative Agent of a Borrowing
Subsidiary Termination with respect to any Borrowing Subsidiary, such Subsidiary
shall cease to be a Borrowing Subsidiary and a party to this Agreement; provided
that no Borrowing Subsidiary Termination will become effective as to any
Borrowing Subsidiary (other than to terminate such Borrowing Subsidiary’s right
to make further Borrowings under this Agreement) at a time when any principal of
or interest on any Loan to such Borrowing Subsidiary or any Letter of Credit
issued for the account of such Borrowing Subsidiary shall be outstanding
hereunder. Promptly following receipt of any Borrowing Subsidiary Agreement or
Borrowing Subsidiary Termination, the Administrative Agent shall send a copy
thereof to each Lender.

Section 2.20.  Additional Reserve Costs.

(a)  If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserve Rate) in respect of any of such Lender’s Eurocurrency Loans in
any Designated Foreign Currency, such Lender may require the relevant Borrower
to pay, contemporaneously with each payment of interest on each of such Lender’s
Eurocurrency Loans subject to such requirements, additional interest on such
loan at a rate per annum specified by such Lender to be the cost to such Lender
of complying with such requirements in relation to such loan.

(b)  Any additional interest owed pursuant to paragraph (a) above shall be
determined by the relevant Lender, which determination shall be conclusive
absent manifest error, and notified to the relevant Borrower (with a copy to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the relevant Loan, and such additional interest so
notified to the relevant Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.

Section 2.21.  Foreign Subsidiary Costs.

(a)  If the cost to any Lender of making or maintaining any Loan to any
Borrowing Subsidiary that is not named on the signature pages to this Agreement
is increased (or the amount of any sum received or receivable by any Lender (or
its applicable lending office) is reduced) by an amount deemed in good faith by
such Lender to be material, by reason of the fact that such Borrowing Subsidiary
is incorporated in, or conducts business in, a jurisdiction outside the United
States of America, such Borrowing Subsidiary shall indemnify such Lender for
such increased cost or reduction within 15 days after demand by such Lender
(with a copy to the

52



 

Administrative Agent). A certificate of such Lender claiming compensation under
this paragraph and setting forth the additional amount or amounts to be paid to
it hereunder (and the basis for the calculation of such amount or amounts) shall
be conclusive in the absence of manifest error.

(b)  Each Lender will promptly notify the Company and the Administrative Agent
of any event of which it has knowledge that will entitle such Lender to
additional interest or payments pursuant to paragraph (a) above, but in any
event within 45 days after such Lender obtains actual knowledge thereof;
provided that (i) if any Lender fails to give such notice within 45 days after
it obtains actual knowledge of such an event, such Lender shall, with respect to
compensation payable pursuant to this Section 2.21 in respect of any costs
resulting from such event, only be entitled to payment under this Section 2.21
for costs incurred from and after the date 45 days prior to the date that such
Lender does give such notice and (ii) each Lender will designate a different
applicable lending office, if, in the judgment of such Lender, such designation
will avoid the need for, or reduce the amount of, such compensation and will not
be otherwise disadvantageous to such Lender.

Section 2.22.  Defaulting Lenders, Downgraded Lenders.

(a)  Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender or a Downgraded Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender or a
Downgraded Lender:

(1)  Each Defaulting Lender shall be entitled to receive fees payable under
Section 2.11(a) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (i) the outstanding principal amount of
the Revolving Loans and/or AUD Sub-Facility Loans funded by it, and (ii) its
Revolving Commitment Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.05(k).

(2)  Each Defaulting Lender shall be entitled to receive fees payable under
Section 2.11(b) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Revolving Commitment Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.05(k).

(3)  With respect to any fee payable under Section 2.11(a) or (b) not required
to be paid to any Defaulting Lender pursuant to clause (1) or (2) above, the
Company shall (x) pay to each non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s LC Exposure that have been reallocated to such non-Defaulting Lender
pursuant to clause (e) below, (y) pay to the Issuing Bank the amount of any fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(4)  Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the

53



 

definition of “Required Lenders,” “Required Revolving Lenders,” “Required AUD
Sub-Facility Lenders” and Section 9.02.

(5)  All or any part of such Defaulting Lender’s LC Exposure shall automatically
be reallocated among the non-Defaulting Lenders in accordance with their
respective Revolving Commitment Percentages (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent (x) the
conditions set forth in Section 4.02(b) are satisfied at such time (and, unless
the Company shall have otherwise notified the Administrative Agent at the time,
the Company shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the sum of the aggregate Revolving Credit Exposure and the US Dollar Equivalent
of the principal amount of AUD Sub-Facility Loans of any non-Defaulting Lender
to exceed its Revolving Commitment.

(6)  If the reallocation described in clause (5) above cannot, or can only
partially, be effected, the Company shall, without prejudice to any right or
remedy available to it hereunder or under law, within 3 Business Days following
notice by the Administrative Agent, cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(5) above) in accordance with the procedures set forth in Section 2.05(k) for so
long as such LC Exposure is outstanding.

(7)  So long as any Revolving Lender is a Defaulting Lender or a Downgraded
Lender, no Issuing Bank shall be required to issue, extend, create, incur, amend
or increase any Letter of Credit unless such Issuing Bank has entered into
satisfactory arrangements with the Company or such Lender to eliminate such
Issuing Bank’s Fronting Exposure; and

(8)  any amount payable to any Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise) shall, in lieu of being distributed
to such Defaulting Lender, be retained by the Administrative Agent in a
segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, to the payment of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder, (iii) third, if so
determined by the Administrative Agent or requested by any Issuing Bank, to be
held in such account as cash collateral for future funding obligations of the
Defaulting Lender of any participating interest in any Letter of Credit, (iv)
fourth, to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (v) fifth, if so determined by the
Administrative Agent and the Company, held in such account as cash collateral
for future funding obligations of the Defaulting Lender of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or any
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or any Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) seventh, to the payment of any amounts owing to the Borrowers
as a result of any

54



 

judgment of a court of competent jurisdiction obtained by the Borrowers against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (viii) eighth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction.

(b)  If the Company, the Administrative Agent and each Issuing Bank agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held pro rata by the Lenders in
accordance with the Revolving Commitment Percentages (without giving effect to
subsection (a)(5) above), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

Section 2.23.  Incremental Loans.

(a)  From time to time on and after the Restatement Date and prior to the date
of termination of the Revolving Commitments but not more than 2 times during any
12-month period, the Company may, upon at least 15 days’ notice to the
Administrative Agent (which shall promptly provide a copy of such notice to the
Lenders), propose to:

(1)  establish one or more incremental term loan commitments (any such
incremental term loan commitment, an “Incremental Term Loan Commitment”) to make
one or more/an additional term loan (any such additional term loan, an
“Incremental Term Loan”); or

(2)  increase the aggregate amount of the Revolving Commitments (any such
increase, an “Incremental Revolving Credit Commitment” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”) to make
Revolving Loans (any such increase, an “Incremental Revolving Credit Increase”
and, together with the Incremental Term Loans, the “Incremental Loans ”);

provided that (1) the total aggregate principal amount for all such Incremental
Loan Commitments shall not (as of any date of incurrence thereof) exceed
$250,000,000 and (2) the total aggregate amount for each Incremental Loan
Commitment (and the Incremental Loans made thereunder) shall not be less than
$25,000,000 or, if greater, an integral multiple of $1,000,000 in excess
thereof. Each such notice shall specify the date (each, an “Increased Amount
Date”) on which the Company proposes that any Incremental Loan Commitment shall
be effective, which shall be a date not less than 30 days after the date on
which such notice is delivered to Administrative Agent. The

55



 

Company may invite any Lender, any Affiliate of any Lender and/or any Approved
Fund, and/or any other Person reasonably satisfactory to the Administrative
Agent, to provide an Incremental Loan Commitment (any such Person, an
“Incremental Lender”), provided that an Incremental Loan Commitment shall not be
provided by (A) the Company or any of the Company’s Affiliates or Subsidiaries,
(B) any Defaulting Lender or any of its Subsidiaries or (C) any natural person.
Any proposed Incremental Lender offered or approached to provide all or a
portion of any Incremental Loan Commitment may elect or decline, in its sole
discretion, to provide such Incremental Loan Commitment.

(b)  Any Incremental Loan Commitment pursuant to this Section 2.23 shall be
subject to satisfaction of the following conditions:

(i)  Each Lender providing an Incremental Loan Commitment shall enter into a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent pursuant to which such Lender shall, as of the Increased
Amount Date, undertake an Incremental Commitment and such Lender shall thereupon
become (or, if an existing Lender, continue to be) a “Lender” for all purposes
hereof;

(ii)  Each of the representations and warranties contained in Article III and in
the other Loan Documents shall be true and correct in all material respects
(unless already qualified by materiality or “Material Adverse Effect” or similar
language, in which case they shall be true and correct in all respects), in each
case on and as of such date of increase with the same effect as if made on and
as of such date, both immediately before and after giving effect to such
increase (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date);

(iii)  At the time of such increase, no Default shall have occurred and be
continuing or would result from such increase.

(iv)  The Administrative Agent and the Lenders shall have received from the
Company a Compliance Certificate demonstrating, in form and substance reasonably
satisfactory to the Administrative Agent, that the Company is in compliance with
the financial covenants set forth in Sections 5.02 and 5.03, in each case based
on the financial statements most recently delivered pursuant to Section 5.01(a)
and Section 5.01(b), as applicable, both before and after giving effect (on a
pro forma basis) to (x) any Incremental Loan Commitment, (y) the making of any
Incremental Loans pursuant thereto (with any Incremental Loan Commitment being
deemed to be fully funded) and (z) any Permitted Acquisition consummated in
connection therewith;

(v)  the proceeds of any Incremental Loans shall be used for general corporate
purposes of the Company and its Consolidated Subsidiaries (including Permitted
Acquisitions);

(vi)  each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall constitute Obligations of the applicable Borrower and shall be
guaranteed with the Revolving Loans on a pari passu basis;

56



 



(vii)  in the case of each Incremental Term Loan (the terms of which shall be
set forth in the relevant Lender Joinder Agreement):

a)  such Incremental Term Loan will mature and amortize in a manner reasonably
acceptable to the Administrative Agent, the Incremental Lenders making such
Incremental Term Loan and the Company, but will not in any event have a maturity
date earlier than the Maturity Date;

b)  the Applicable Rate and pricing grid, if applicable, for such Incremental
Term Loan shall be determined by the Administrative Agent, the applicable
Incremental Lenders and the Company on the applicable Increased Amount Date;

c)  except as provided above, all other terms and conditions applicable to such
Incremental Term Loan shall, except to the extent otherwise provided in this
Section 2.23, be identical to the terms and conditions applicable to the
Revolving Loans;

(viii)  in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):

a)  such Incremental Revolving Credit Increase shall mature on the Maturity
Date, shall bear interest and be entitled to fees, in each case at the rate
applicable to the Revolving Loans, and shall be subject to the same terms and
conditions as the Revolving Loans;

b)  the outstanding Revolving Loans and LC Exposure will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Lenders (including the Incremental Lenders providing such Incremental Revolving
Credit Increase) in accordance with their revised Revolving Commitment
Percentages (and the Revolving Lenders (including the Incremental Lenders
providing such Incremental Revolving Credit Increase) agree to make all payments
and adjustments necessary to effect such reallocation and the Company shall pay
any and all costs required pursuant to Section 2.15 in connection with such
reallocation as if such reallocation were a repayment); and

c)  except as provided above, all of the other terms and conditions applicable
to such Incremental Revolving Credit Increase shall, except to the extent
otherwise provided in this Section 2.23, be identical to the terms and
conditions applicable to the Revolving Loans and Revolving Commitment;

(ix)  the Company shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of the Company
and each Subsidiary Guarantor authorizing such Incremental Loan and/or
Incremental Term Loan Commitment) reasonably requested by Administrative Agent
in connection with any such transaction; and

57



 



(x)  If any such Lender providing an Incremental Loan Commitment is a Foreign
Lender, such Lender shall deliver the forms required by Section 2.16(e).

(c)  This Section 2.23 shall supersede any provisions in Section 9.02 to the
contrary. Notwithstanding any other provision of any Loan Document, the Loan
Documents may be amended by Administrative Agent and the Borrowers, if
necessary, to provide for terms applicable to each Incremental Loan Commitment.

ARTICLE III 

Representations and Warranties

The Company represents and warrants to the Lenders that:

Section 3.01.  Corporate Existence and Power. The Company, the Borrowing
Subsidiaries and the Subsidiary Guarantors are each corporations duly organized,
validly existing and in good standing under the laws of the jurisdiction of
their incorporation, are duly qualified to transact business in every
jurisdiction where, by the nature of its business, the failure to be so
qualified could reasonably be expected to have or cause a Material Adverse
Effect, and have all corporate powers and all governmental licenses,
authorizations, consents and approvals required to carry on their business as
now conducted.

Section 3.02.  Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrowers of this Agreement and the
other Loan Documents, and the execution by the Subsidiary Guarantors of the
Guarantee Agreement and the Indemnity, Subrogation and Contribution Agreement
(i) are within the Borrowers’ and the Subsidiary Guarantors’ respective
corporate or other organizational powers, (ii) have been duly authorized by all
necessary corporate or other organizational action, (iii) require no action by
or in respect of or filing with any governmental body, agency or official, (iv)
do not contravene, or constitute a default under, any provision of applicable
law or regulation or of the certificate of incorporation or by-laws or other
organizational documents of the Company or any Subsidiary or of any agreement,
judgment, injunction, order, decree or other instrument binding upon the Company
or any of its Subsidiaries, and (v) do not result in the creation or imposition
of any Lien on any asset of the Company or any of its Subsidiaries.

Section 3.03.  Binding Effect. This Agreement has been duly executed and
delivered and constitutes a valid and binding agreement of the Borrowers
enforceable in accordance with its terms, and the other Loan Documents, when
executed and delivered in accordance with this Agreement, will constitute valid
and binding obligations of the Borrowers and the Subsidiary Guarantors party
thereto, enforceable in accordance with their respective terms, provided that
the enforceability hereof and thereof is subject in each case to general
principles of equity and to bankruptcy, insolvency and similar laws affecting
the enforcement of creditors’ rights generally.

Section 3.04.  Financial Information.

(a)  The audited balance sheet of the Company and the Consolidated Subsidiaries
as of October 26, 2012, and the related statements of operations, changes in
equity and cash flows for the Fiscal Year then ended, reported on by Ernst &
Young LLP, and the unaudited balance

58



 

sheets of the Company and the Consolidated Subsidiaries as of January 25, 2013,
April 26, 2013 and July 26, 2013 and the related statements of operations,
changes in equity and cash flows for the Fiscal Quarters and portions of the
Fiscal Year then ended, copies of all of which have been delivered to each of
the Lenders, fairly present, in conformity with GAAP, the consolidated financial
position of the Company and the Consolidated Subsidiaries as of such dates and
their results of operations and cash flows for such periods.

(b)  Since October 26, 2012, there has been no Material Adverse Effect.

(c)  Neither (i) the board of directors of the Company or a committee thereof
has concluded that any financial statement previously furnished to the
Administrative Agent should no longer be relied upon because of an error, nor
(ii) has the Company been advised by its auditors that a previously issued audit
report or interim review cannot be relied on.

Section 3.05.  No Litigation. There is no action, suit or proceeding pending, or
to the knowledge of the Company threatened, against or affecting the Company or
any of its Subsidiaries before any court or arbitrator or any governmental body,
agency or official which could reasonably be expected to have or cause a
Material Adverse Effect or which in any manner draws into question the validity
of or could impair the ability of any Borrower or Subsidiary Guarantor to
perform its obligations under this Agreement or any of the other Loan Documents.

Section 3.06.  Compliance with ERISA.

(a)  The Company and each member of the Controlled Group have fulfilled their
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance in all material respects with the
presently applicable provisions of ERISA and the Code, and have not incurred any
liability to the PBGC or a Plan under Title IV of ERISA.

(b)  Neither the Company nor any member of the Controlled Group has incurred any
Withdrawal Liability with respect to any Multiemployer Plan under Title IV of
ERISA, and no such liability is expected to be incurred.

Section 3.07.  Compliance with Laws; Payment of Taxes. Except for the matters
disclosed in Schedule 3.14, the Company and the Subsidiaries are in compliance
in all material respects with all applicable laws, regulations and similar
requirements of Governmental Authorities, except where the failure to comply
would not reasonably be expected to have or cause a Material Adverse Effect.
There have been filed on behalf of the Company and its Subsidiaries all Federal,
state and local income, excise, property and other tax returns which are
required to be filed by them and all taxes due pursuant to such returns or
pursuant to any assessment received by or on behalf of the Company or any
Subsidiary have been paid or are being contested in good faith by appropriate
proceedings. The charges, accruals and reserves on the books of the Company and
the Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Company, adequate. United States income tax returns of the
Company and the Subsidiaries have been examined and closed through the Fiscal
Year ended October 29, 2010.

59



 



Section 3.08.  Subsidiaries. Each of the Subsidiaries is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, is duly qualified to transact business in every jurisdiction
where, by the nature of its business, such qualification is necessary, and has
all corporate powers and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except where the
failure to qualify or have any such license, authorization, consent or approval
would not reasonably be expected to have or cause a Material Adverse Effect. The
Company has no Subsidiaries except for those Subsidiaries listed on Schedule
3.08, or as described in a Compliance Certificate furnished pursuant to Section
5.01(c), in each case which accurately sets forth each such Subsidiary’s
complete name and jurisdiction of incorporation. Each Domestic Material
Subsidiary on the date hereof is separately identified as such in Schedule 3.08
hereto.

Section 3.09.  Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

Section 3.10.  [Reserved].

Section 3.11.  Ownership of Property; Liens. Each of the Company and its
Consolidated Subsidiaries has title to its properties sufficient for the conduct
of its business, and none of such property is subject to any Lien except as
permitted in Section 5.08.

Section 3.12.  No Default. Neither the Company nor any of the Consolidated
Subsidiaries is in default under or with respect to any agreement, instrument or
undertaking to which it is a party or by which it or any of its property is
bound which could reasonably be expected to have or cause a Material Adverse
Effect. No Default or Event of Default has occurred and is continuing.

Section 3.13.  Full Disclosure. All information heretofore furnished by the
Company or any Subsidiary to the Administrative Agent or any Lender for purposes
of or in connection with this Agreement or any transaction contemplated hereby
(including without limitation the information set forth in the Information
Memorandum) is, and all such information hereafter furnished by the Company or
any Subsidiary to the Administrative Agent or any Lender will be, true, accurate
and complete in every material respect or based on reasonable estimates on the
date as of which such information is stated or certified.

Section 3.14.  Environmental Matters.

(a)  Except for the matters disclosed in Schedule 3.14, neither the Company nor
any Subsidiary is subject to, or knows any basis for, any Environmental
Liability which could reasonably be expected to have or cause a Material Adverse
Effect and neither the Company nor any Subsidiary has been designated as a
potentially responsible party under CERCLA or under any state statute similar to
CERCLA. To the best knowledge of the Company, except for the matters disclosed
in Schedule 3.14, none of the Properties has been identified on any current or
proposed (i) National Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list
or (iii) any list arising from a state statute similar to CERCLA.

60



 



(b)  Except for the matters disclosed in Schedule 3.14, no Hazardous Materials
have been or are being used, produced, manufactured, processed, treated,
recycled, generated, stored, disposed of, managed or otherwise handled at, or
shipped or transported to or from the Properties or are otherwise present at,
on, in or under the Properties, or, to the best of the knowledge of the Company,
at or from any adjacent site or facility, except for Hazardous Materials used or
otherwise handled, to the best knowledge of the Company, in the ordinary course
of business in compliance with all applicable Environmental Requirements, except
where the failure to so comply would not reasonably be expected to have or cause
a Material Adverse Effect.

(c)  Except for the matters disclosed in Schedule 3.14, the Company, and each of
its Affiliates, has procured all Environmental Authorizations necessary for the
conduct of its business, and, to the best knowledge of the Company, is in
compliance with all Environmental Requirements, Environmental Authorizations and
Environmental Judgments and Orders in connection with the operation of the
Properties and the Company’s, and its Affiliate’s, businesses, except where the
failure to procure such necessary Environmental Authorizations or where the
failure to so comply could not reasonably be expected to have or cause a
Material Adverse Effect.

Section 3.15.  Equity Interests. All Equity Interests, debentures, bonds, notes
and all other securities of the Company and its Subsidiaries presently issued
and outstanding are validly and properly issued. All outstanding securities
(whether debt or equity) of the Company and its Subsidiaries were registered
under the federal and any applicable state securities laws or were issued in
transactions which were exempt from registration under such laws; provided, that
as to any Subsidiary acquired but not created by the Company, the foregoing
representation is made to the best of the Company’s knowledge. The issued Equity
Interests of the Company’s Wholly Owned Subsidiaries are owned by the Company
free and clear of any Lien or adverse claim. At least a majority of the issued
Equity Interests of each of the other Subsidiaries (other than Wholly Owned
Subsidiaries) is owned by the Company, and all such Equity Interests owned by
the Company are free and clear of any Lien or adverse claim.

Section 3.16.  Margin Stock. Neither the Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
purchasing or carrying any Margin Stock, and no part of the proceeds of any Loan
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock, or be used for any
purpose which violates, or which is inconsistent with, the provisions of
Regulations T, U or X.

Section 3.17.  Insolvency. After giving effect to the execution and delivery of
the Loan Documents and the making of the Loans under this Agreement, no Borrower
or Subsidiary Guarantor will be “insolvent,” within the meaning of such term as
defined in Section 101 of Title 11 of the United States Code or Section 2 of the
Uniform Fraudulent Transfer Act, or any other applicable state law pertaining to
fraudulent transfers, as each may be amended from time to time, or be unable to
pay its debts generally as such debts become due, or have an unreasonably small
capital to engage in any business or transaction, whether current or
contemplated.

61



 



Section 3.18.  Anti-Corruption Laws; OFAC Compliance.

(a)  The Company, its Subsidiaries, and, to the best of its knowledge their
respective directors, officers, employees, agents or Affiliates, have conducted
their business in compliance with Anti-Corruption Laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws, except in each case to the extent that such non-compliance
therewith would not reasonably be expected to have a Material Adverse Effect and
would not reasonably be expected to result in any Lender violating any such
Anti-Corruption Law.

(b)  None of the Company, its Subsidiaries, and, to the best of its knowledge
their respective directors, officers, employees, agents or Affiliates, acting or
benefiting in any capacity in connection with the Transactions:

(1)  is a Designated Person;

(2)  is a Person that is owned or controlled by a Designated Person;

(3)  is located, organized or resident in a Sanctioned Country; or

(4)  has directly or indirectly engaged in, or is now directly or indirectly
engaged in, any dealings or transactions (1) with any Designated Person or (2)
or in any Sanctioned Country, in each case in violation of any Anti-Corruption
Laws or Sanctions;

except in each case to the extent that being a Designated Person, or owned or
controlled by a Designated Person, or located, organized or resident in such
Sanction Country or engaged in such dealings or transactions would not
reasonably be expected to have a Material Adverse Effect and would not
reasonably be expected to result in any Lender violating any Anti-Corruption
Laws or Sanctions.

ARTICLE IV 

Conditions

Section 4.01.  Restatement Date. The amendment and restatement of the Existing
Credit Agreement shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a)  The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic image scan transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b)  The Administrative Agent shall have received the favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Date) of Lindquist & Vennum, LLP, special counsel for the Borrowers and the
Subsidiary Guarantors, substantially in the form of Exhibit C and covering such
other matters relating to the Borrowers,

62



 

the Subsidiary Guarantors, this Agreement, the other Loan Documents or the
Transactions as the Administrative Agent or the Required Lenders shall
reasonably request. The Borrowers hereby request such counsel to deliver such
opinion.

(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each of the
Borrowers and the Subsidiary Guarantors, the authorization of the Transactions
and any other legal matters relating to the Borrowers, the Subsidiary
Guarantors, this Agreement, the other Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel.

(d)  The Administrative Agent shall have received a certificate dated as of the
Restatement Date and signed by a principal financial officer of the Company, as
to the satisfaction on the Restatement Date of the conditions set forth in
clauses (a) and (b) of Section 4.02, provided that for purposes of this Section
4.01(d) and the certificate to be delivered hereunder the exclusion of the
representations and warranties set forth in Sections 3.04(b), 3.05 and 3.14
contained in Section 4.02(a) shall not apply.

(e)  The Guarantee Agreement shall have been duly executed by the parties
thereto, shall have been delivered to the Administrative Agent and shall be in
full force and effect.

(f)  The Indemnity, Subrogation and Contribution Agreement shall have been duly
executed by the parties thereto, shall have been delivered to the Administrative
Agent and shall be in full force and effect.

(g)  All interest, fees and other amounts accrued under the Existing Credit
Agreement and outstanding as of the Restatement Date shall have been repaid.

(h)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Restatement Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
the Company or any Subsidiary hereunder or under any other Loan Document.

(i)  The Lenders shall have received the balance of all upfront fees agreed to
by the Company and the Administrative Agent and required to be paid by the
Company.

(j)  The Administrative Agent and the Lenders shall have received such
documentation and information as is reasonably requested about the Borrowers and
the Subsidiary Guarantors in respect of applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act.

Without limiting the generality of the provisions of the last paragraph of
Section 7.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Date

63



 

specifying its objection thereto. The Administrative Agent shall notify the
Company and the Lenders of the Restatement Date, and such notice shall be
conclusive and binding.

Section 4.02.  Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

(a)  The representations and warranties of the Borrowers set forth in this
Agreement (other than those set forth in Sections 3.04(b), 3.04(c), 3.05 and
3.14) shall be true and correct on and as of the date of such Borrowing or the
date of such issuance, amendment, renewal or extension of a Letter of Credit, as
applicable.

(b)  At the time of and immediately after giving effect to such Borrowing or
such issuance, amendment, renewal or extension of a Letter of Credit, no Default
shall have occurred and be continuing.

(c)  With respect to each requesting Borrower that is a Foreign Subsidiary, each
Lender shall have submitted the completed and executed documentation and had
accepted by the relevant Governmental Authority such documentation necessary for
it be exempt from, or eligible for a reduction in, withholding tax under the
laws of the jurisdiction in which such Borrower is located.

(d)  The Administrative Agent, and if applicable, the relevant Issuing Bank
shall have received a Borrowing Request or notice requesting the issuance,
amendment, renewal or extension of a Letter of Credit in accordance with the
requirements hereof.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section. Each Lender agrees, at the request of any Borrower, to
promptly complete and execute all documentation specified in paragraph (c) of
this Section.

Section 4.03.  Initial Borrowing by each Borrowing Subsidiary. The obligation of
each Lender to make Loans and of the Issuing Banks to issue Letters of Credit to
any Borrowing Subsidiary (other than the Borrowing Subsidiaries party hereto on
the Restatement Date) is subject to the satisfaction of the following
conditions:

(a)  The Administrative Agent (or its counsel) shall have received such
Borrowing Subsidiary’s Borrowing Subsidiary Agreement, duly executed by all
parties thereto.

(b)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of such Borrowing
Subsidiary, the authorization of the Transactions insofar as they relate to such
Borrowing Subsidiary, documentation and information about such Borrowing
Subsidiary in respect of applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act. and any other legal matters relating to such Borrowing Subsidiary, its
Borrowing Subsidiary Agreement or such Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

64



 

ARTICLE V 

Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder shall
have been paid in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:

Section 5.01.  Information. The Company will deliver to each of the Lenders:

(a)  as soon as available and in any event within 90 days after the end of each
Fiscal Year, a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of operations, changes in equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all certified by Ernst & Young LLP or other independent public
accountants of nationally recognized standing, with such certification to be
free of exceptions and qualifications not acceptable to the Required Lenders;

(b)  as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, a consolidated balance
sheet of the Company and its Consolidated Subsidiaries as of the end of such
Fiscal Quarter and the related statements of operations, and cash flows for such
Fiscal Quarter and for the portion of the Fiscal Year ended at the end of such
Fiscal Quarter, setting forth in each case in comparative form the figures for
the corresponding Fiscal Quarter and the corresponding portion of the previous
Fiscal Year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, GAAP and consistency by the chief financial officer,
the treasurer or the chief accounting officer of the Company;

(c)  simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer, the treasurer or the chief accounting officer of the Company
substantially in the form of Exhibit D (a “Compliance Certificate”) (i) setting
forth in reasonable detail the calculations required to establish whether the
Company was in compliance with the requirements of Sections 5.03 and 5.04 on the
date of such financial statements, (ii) stating whether any Default exists on
the date of such certificate and, if any Default then exists, setting forth the
details thereof and the action which the Company is taking or proposes to take
with respect thereto, (iii) containing the certification required by Section
5.01(b), and (iv) listing any new Subsidiaries not listed on Schedule 3.08 or in
any prior Compliance Certificate;

(d)  simultaneously with the delivery of each set of annual financial statements
referred to in clause (a) above, a statement of the firm of independent public
accountants which reported on such statements to the effect that nothing has
come to their attention to cause them to believe that any Default under any of
Sections 5.03, 5.04 and 5.11(d) existed on the date of such financial
statements;

(e)  within five Domestic Business Days after the chief executive officer, chief
operating officer, chief financial officer, chief accounting officer or
treasurer of the Company

65



 

becomes aware of the occurrence of any Default, a certificate of the chief
financial officer, treasurer or the chief accounting officer of the Company
setting forth the details thereof and the action which the Company is taking or
proposes to take with respect thereto;

(f)  promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed;

(g)  promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and annual, quarterly or monthly reports which the Company shall
have filed with the Securities and Exchange Commission;

(h)  if and when the Company or any member of the Controlled Group (i) gives or
is required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA, a copy of such notice; or (iii)
receives notice from the PBGC under Title IV of ERISA of an intent to terminate
or appoint a trustee to administer any Plan, a copy of such notice;

(i)  promptly after the Company knows of the commencement thereof, notice of any
litigation or other legal proceeding involving a claim against the Company
and/or any Subsidiary for US$10,000,000 or more in excess of amounts covered in
full by applicable insurance;

(j)  promptly upon receipt thereof, copies of any “management letter” submitted
to the Company by its certified public accountants in connection with each
annual, interim or special audit, and promptly upon completion thereof, any
response reports from the Company in respect thereof; and

(k)  from time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.

Documents required to be delivered pursuant to this Sections 5.01(a), (b) and
(c) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date on which such documents are posted on the
Company’s behalf on IntraLinks, SyndTrak or another similar website, if any, to
which each of the Administrative Agent and each Lender has access. The
Administrative Agent shall have no obligation to request the delivery of, or to
maintain copies of, the documents referred to in the immediately preceding
sentence or to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Section 5.02.  Inspection of Property, Books and Records. The Company will
(i) keep, and will cause each Subsidiary to keep, proper books of record and
account in which full, true and correct entries in conformity with GAAP shall be
made of all dealings and transactions in relation to its business and
activities; and (ii) permit, and will cause each Subsidiary to permit,

66



 

representatives of any Lender at such Lender’s expense prior to the occurrence
of an Event of Default and at the Company’s expense after the occurrence of an
Event of Default to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants. The Company agrees to
cooperate and assist in such visits and inspections, in each case at such
reasonable times and as often as may reasonably be desired.

Section 5.03.  Ratio of Consolidated Debt to Consolidated EBITDA. The ratio of
Consolidated Debt at any date to Consolidated EBITDA for the period of four
consecutive Fiscal Quarters ended on or most recently prior to such date will
not exceed the ratio of 3.50 to 1.00.

Section 5.04.  Interest Coverage Ratio. The ratio of Consolidated EBITDA for the
period of four consecutive Fiscal Quarters ended on or most recently prior to
any date of determination to Consolidated Interest Expense at such date will not
be less than the ratio of 3.50 to 1.00.

Section 5.05.  [Reserved]

Section 5.06.  Loans or Advances. Neither the Company nor any of its
Subsidiaries shall make loans or advances to any Person except: (i) loans or
advances to employees not exceeding US$10,000,000 in the aggregate at any time
outstanding made in the ordinary course of business; (ii) deposits required by
government agencies or public utilities; (iii) loans or advances to any Borrower
or Subsidiary Guarantor; (iv) Prepaid Rebates; and (v) loans, advances or
deposits other than those permitted by clauses (i) through (iv) of this Section
not exceeding 10% of Consolidated Total Assets in the aggregate at any time
outstanding, provided that after giving effect to the making of any loans,
advances or deposits permitted by clause (i), (ii), (iii), (iv) or (v) of this
Section, no Default shall have occurred and be continuing.

Section 5.07.  Acquisitions. Neither the Company nor any of its Subsidiaries
shall make any Acquisitions, provided, that Permitted Acquisitions may be made
if, after giving effect thereto, no Default or Event of Default would be caused
thereby (giving effect to such Permitted Acquisitions on a pro forma basis as to
financial covenants as if they had occurred on each relevant date or at the
beginning of each relevant period).

Section 5.08.  Negative Pledge. Neither the Company nor any Consolidated
Subsidiary will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:

(a)  Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement in an aggregate principal amount not exceeding
US$10,000,000;

(b)  any Lien existing on any asset of any Person at the time such Person
becomes a Consolidated Subsidiary and not created in contemplation of such
event;

(c)  any Lien on any asset (other than Equity Interests or inventory) securing
Debt incurred or assumed for the purpose of financing all or any part of the
cost of acquiring or

67



 

constructing such asset, provided that such Lien attaches to such asset
concurrently with or within 18 months after the acquisition or completion of
construction thereof;

(d)  any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Company or a Consolidated Subsidiary and
not created in contemplation of such event;

(e)  any Lien existing on any asset prior to the acquisition thereof by the
Company or a Consolidated Subsidiary and not created in contemplation of such
acquisition;

(f)  Liens securing Debt owing by any Subsidiary to any Borrower or Subsidiary
Guarantor;

(g)  any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses of this
Section, provided that (i) such Debt is not secured by any additional assets,
and (ii) the amount of such Debt secured by any such Lien is not increased;

(h)  Liens incidental to the conduct of its business or the ownership of its
assets which (i) do not secure Debt and (ii) do not in the aggregate materially
detract from the value of its assets or materially impair the use thereof in the
operation of its business;

(i)  any Lien on Excess Margin Stock;

(j)  any Lien incurred with respect to Securitization Debt permitted under
Section 5.21;

(k)  Liens pursuant to any Loan Document; and

(l)  Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt (other than Loans) in an aggregate principal amount at any time
outstanding which, together with the amount of Debt secured by Liens permitted
by the foregoing paragraphs (a) through (i), does not exceed 10% of Consolidated
Total Assets.

Section 5.09.  Maintenance of Existence. The Company shall, and shall cause each
Subsidiary Guarantor and each other Borrower to, maintain its legal existence
and carry on its business in substantially the same manner and in substantially
the same fields in which such business is now carried on, except as permitted by
Section 5.11.

Section 5.10.  Dissolution. None of the Company, any Subsidiary Guarantor or any
other Borrower shall suffer or permit dissolution or liquidation either in whole
or in part or redeem or retire any of its Equity Interests or that of any
Subsidiary that is a Borrower or Subsidiary Guarantor, except (i) through a
corporate reorganization permitted by Section 5.11 or (ii) Restricted Payments
so long as no Default has occurred and is continuing or would result therefrom.

Section 5.11.  Consolidations, Mergers and Sales of Assets. The Company will
not, nor will it permit any Material Subsidiary to, consolidate or merge with or
into, or sell, lease or

68



 

otherwise transfer all or any substantial part of its assets (other than Excess
Margin Stock) to, any other Person, or discontinue or eliminate any business
line or segment, provided that (a) the Company may merge with another Person if
(i) such Person was organized under the laws of the United States of America or
one of its states, (ii) the Company is the corporation surviving such merger and
(iii) immediately after giving effect to such merger, no Default shall have
occurred and be continuing, (b) Material Subsidiaries may merge with one
another, or with and into the Company where the Company is the Person surviving
such merger, (c) Borrowers which are both Domestic Subsidiaries and Subsidiary
Guarantors may transfer assets among themselves, (d) the foregoing limitation on
the sale, lease or other transfer of assets and on the discontinuation or
elimination of a business line or segment shall not apply unless the aggregate
assets to be so transferred or utilized in a business line or segment to be so
discontinued (whether in one transaction or in a series of transactions)
constitutes all or substantially all of the assets of the Company or such
Material Subsidiary and (e) the Company and any Subsidiary Guarantor may sell
inventory and obsolete or surplus property in the ordinary course of business.

Section 5.12.  Use of Proceeds. The proceeds of the Loans will be used only for
the purposes referred to in the preamble to this Agreement. No portion of the
proceeds of the Loans will be used by the Company or any Subsidiary (i) directly
or indirectly, for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying any Margin Stock in a violation of Regulation U, or
(ii) for any purpose in violation of any other applicable law or regulation.

Section 5.13.  Compliance with Laws; Payment of Taxes.

(a)  The Company will, and will cause each of its Subsidiaries and each member
of the Controlled Group to, comply with applicable laws (including but not
limited to ERISA and Environmental Requirements), regulations and similar
requirements of Governmental Authorities (including but not limited to PBGC),
except where the necessity of such compliance is being contested in good faith
through appropriate proceedings diligently pursued. The Company will, and will
cause each of its Subsidiaries to, pay promptly when due all taxes, assessments,
governmental charges, claims for labor, supplies, rent and other obligations
which, if unpaid, might become a Lien against the property of the Company or any
Subsidiary, except liabilities being contested in good faith by appropriate
proceedings diligently pursued and against which the Company shall have set up
reserves in accordance with GAAP.

(b)  The Company shall not permit the aggregate Withdrawal Liability incurred by
the Company and members of the Controlled Group to exceed US$10,000,000 at any
time. For purposes of this Section 5.13(b), the amount of Withdrawal Liability
of the Company and members of the Controlled Group at any date shall be the
aggregate present value of the amount claimed to have been incurred less any
portion thereof which the Company and members of the Controlled Group have paid
or as to which the Company reasonably believes, after appropriate consideration
of possible adjustments arising under Sections 4219 and 4221 of ERISA, it and
members of the Controlled Group will have no liability.

Section 5.14.  Insurance. The Company will maintain, and will cause each of its
Subsidiaries to maintain (either in the name of the Company or in such
Subsidiary’s own name), with financially sound and reputable insurance
companies, insurance on all its Property in at

69



 

least such amounts and against at least such risks as are usually insured
against in the same general area by companies of established repute engaged in
the same or similar business.

Section 5.15.  Change in Fiscal Year. The Company will not change its Fiscal
Year without the consent of the Required Lenders.

Section 5.16.  Maintenance of Property. The Company shall, and shall cause each
Subsidiary to, maintain all of its material properties and assets in good
condition, repair and working order, ordinary wear and tear excepted.

Section 5.17.  Environmental Notices. The Company shall furnish to the Lenders
and the Administrative Agent prompt written notice of any Environmental
Liabilities, Environmental Notices and Environmental Judgments and Orders, and
of any pending, threatened or anticipated Environmental Proceedings, that relate
to the Company, any of its Subsidiaries or the Properties and that could
reasonably be expected to have or cause a Material Adverse Effect.

Section 5.18.  Environmental Matters. The Company shall conduct, and cause each
of its Subsidiaries to conduct, its operations and keep and maintain its
Properties in compliance with all Environmental Requirements, except where the
failure to so comply could not, individually or in the aggregate, reasonably be
expected to have or cause a Material Adverse Effect.

Section 5.19.  [Reserved].

Section 5.20.  Transactions with Affiliates. Neither the Company nor any of its
Subsidiaries shall enter into, or be a party to, any material transaction with
any Affiliate of the Company or such Subsidiary (which Affiliate is not a
Borrower or a Subsidiary Guarantor), except as permitted by law and in the
ordinary course of business and pursuant to reasonable terms no less favorable
to the Company or such Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person which is not an Affiliate.

Section 5.21.  Limitation on Subsidiary Debt. The Company shall not permit the
outstanding principal amount of Debt of the Subsidiaries (other than (i) Debt
owed by any Borrower or Subsidiary Guarantor, (ii) $250,000,000 in
Securitization Debt and (iii) Debt owed under this Agreement or any other Loan
Document) at any time to exceed, in the aggregate, 10% of Consolidated Total
Assets.

Section 5.22.  Subsidiary Guarantors.

(a)  The Company shall cause each Domestic Material Subsidiary that is not
already a Subsidiary Guarantor to become a party to, and agree to be bound by
the terms of, the Guarantee Agreement and the Indemnity, Subrogation and
Contribution Agreement pursuant to an instrument in form and substance
satisfactory to the Administrative Agent executed and delivered to the
Administrative Agent by such Domestic Material Subsidiary as promptly as
practicable and in any event within 20 Domestic Business Days after the day on
which it becomes a Domestic Material Subsidiary or such later date reasonably
acceptable to the Administrative Agent. The Company shall also cause the items
specified in Sections 4.01(b), (c) and (j) to be delivered to the Administrative
Agent concurrently with the instrument referred to

70



 

above, modified appropriately to refer to such instrument and such Domestic
Material Subsidiary.

(b)  Once any Subsidiary becomes a Domestic Material Subsidiary and a party to
the Guarantee Agreement and the Indemnity, Subrogation and Contribution
Agreement, such Subsidiary thereafter shall remain a party to and a guarantor
under the Guarantee Agreement and the Indemnity, Subrogation and Contribution
Agreement without regard to the amount of its Total Assets on any day or
Operating Profits for any period.

Section 5.23.  OFAC; Anti-Corruption Laws. (a) The Company shall not, and shall
use commercially reasonable efforts to require that none of its affiliated
companies will, directly or indirectly use the proceeds of the Loans or any
Letters of Credit:

(1)  for any purpose which would breach the U.K Bribery Act 2010, the United
States Foreign Corrupt Practices Act of 1977 or other similar legislation in
other jurisdictions;

(2)  to fund, finance or facilitate any activities, business or transaction of
or with any Designated Person or in any Sanctioned Country, in each case in
violation of any Anti-Corruption Laws or Sanctions, as such laws or Sanctions
are in effect from time to time; or;

(3)  in any other manner that will result in the violation of any applicable
Sanctions by the Administrative Agent, any Issuing Bank or any Lender.

(b)  The Company shall not, and shall use its commercially reasonable efforts to
require that none of its affiliated companies will, use funds or assets obtained
directly or indirectly from transactions with or otherwise relating to (i)
Designated Persons, or (ii) any Sanctioned Country, to pay or repay any
Obligations.

(c)  The Company shall, and shall use its commercially reasonable efforts to
require that each of its affiliated companies will:

(1)  conduct its business in material compliance with Anti-Corruption Laws;

(2)  maintain policies and procedures designed to promote and achieve compliance
with Anti-Corruption Laws; and

(3)  have appropriate controls and safeguards in place designed to prevent any
proceeds of any the Loans or Letters of Credit from being used contrary to the
representations and undertakings set forth herein.

(d)  The Company shall, and shall use its commercially reasonable efforts to
require that each of its affiliated companies will, comply in all respects with
all foreign and domestic laws, rules and regulations (including the USA Patriot
Act, foreign exchange control regulations, foreign asset control regulations and
other trade-related regulations) now or hereafter applicable to this Agreement,
the other Loan Documents, and the Transactions, except in each case to the
extent that such non-compliance therewith would not reasonably be expected to
have a Material

71



 

Adverse Effect and would not reasonably be expected to result in any Lender
violating any such laws, rules or regulations.

ARTICLE VI 

Events of Default

Section 6.01.  Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

(a)  any Borrower shall fail to pay when due any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or shall fail to pay
any interest on any Loan within five Domestic Business Days after such interest
shall become due, or shall fail to pay any fee or other Obligation (other than
any Obligation under a Hedge Agreement to which any Borrower and any Hedge Party
are parties) payable hereunder within five Domestic Business Days after such fee
or other Obligation becomes due; or

(b)  the Company shall fail to observe or perform any covenant contained in
Section 5.01(e), 5.02(ii), 5.03, 5.04, 5.08, 5.09, 5.10, 5.11 or 5.21; or

(c)  any Borrower shall fail to observe or perform any covenant or agreement
contained or incorporated by reference in this Agreement (other than those
covered by clause (a) or (b) above) or any other Loan Document for thirty days
after the earlier of (i) the first day on which the Company has knowledge of
such failure or (ii) written notice thereof has been given to the Company by the
Administrative Agent at the request of any Lender; or

(d)  any representation, warranty, certification or statement made or deemed
made by the Company in Article III of this Agreement, or by any Subsidiary
Guarantor in Section 8 of the Guarantee Agreement, or by the Company or any
other Borrower in any certificate, financial statement or other document
delivered pursuant to this Agreement or any Loan Document shall prove to have
been incorrect or misleading in any material respect when made (or deemed made);
or

(e)  the Company or any Subsidiary shall fail to make any payment in respect of
Debt outstanding in an aggregate principal amount in excess of US$10,000,000
(other than the Loans) when due or within any applicable grace period; or

(f)  any event or condition shall occur which results in the acceleration of the
maturity of Debt of the Company or any Subsidiary in an aggregate principal
amount in excess of US$10,000,000 or the mandatory prepayment, redemption,
defeasance or purchase of such Debt by the Company (or its designee) or such
Subsidiary (or its designee) prior to the scheduled maturity thereof, or enables
(or, with the giving of notice or lapse of time or both, would enable) the
holders of such Debt or any Person acting on such holders’ behalf to accelerate
the maturity thereof or require the mandatory prepayment, redemption, defeasance
or purchase thereof prior to the scheduled maturity thereof, without regard to
whether such holders or other Person shall have exercised or waived their right
to do so; or

72



 



(g)  the Company or any Material Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any Debtor Relief Law or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally, or
shall admit in writing its inability, to pay its debts as they become due, or
shall take any corporate action to authorize any of the foregoing; or

(h)  an involuntary case or other proceeding shall be commenced against the
Company or any Material Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any Debtor Relief Law or seeking
the appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
60 days; or an order for relief shall be entered against the Company or any
Material Subsidiary under the federal bankruptcy laws as now or hereafter in
effect; or

(i)  the Company or any member of the Controlled Group shall fail to pay when
due any material amount which it shall have become liable to pay to the PBGC or
to a Plan under Title IV of ERISA; or notice of intent to terminate a Plan or
Plans shall be filed under Title IV of ERISA by the Company, any member of the
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any such Plan or Plans or a
proceeding shall be instituted by a fiduciary of any such Plan or Plans to
enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
such Plan or Plans must be terminated; or

(j)  one or more judgments or orders for the payment of money in an aggregate
amount in excess of US$10,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage)shall be
rendered against the Company or any Subsidiary and the Company or such
Subsidiary shall not discharge the same in accordance with its terms or procure
a stay of execution thereof within 30 days from the date of entry thereof, and
within such period of 30 days, or such longer period during which execution of
such judgment shall have been stayed, appeal therefrom and cause the execution
thereof to be stayed during such appeal; or

(k)  a federal tax lien shall be filed against the Company or any Subsidiary
under Section 6323 of the Code or a lien of the PBGC shall be filed against the
Company or any Subsidiary under Section 4068 of ERISA and in either case such
lien shall remain undischarged for a period of 25 days after the date of filing;
or

(l)  (i) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 30% or more of
the outstanding shares of the voting stock of the Company; or (ii) as of any
date a majority of the Board of Directors of the Company shall consist of
individuals who were not either (A) directors of the

73



 

Company as of the corresponding date of the previous year, (B) selected or
nominated to become directors by the Board of Directors of the Company of which
a majority consisted of individuals described in clause (A), or (C) selected or
nominated to become directors by the Board of Directors of the Company of which
a majority consisted of individuals described in clause (A) or individuals
described in clause (B); or

(m)  any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Borrower or any Subsidiary Guarantor contests in any
manner the validity or enforceability of any provision of any Loan Document
(exclusive of questions of interpretation of any provision thereof); or any
Borrower or any Subsidiary Guarantor denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any provision of any Loan Document.

then, and in every such event, the Administrative Agent shall, if requested by,
or may, with the consent of, the Required Lenders, by notice to the Company,
take any or all of the following actions, at the same or different times: (i)
terminate the Commitments and they shall thereupon terminate, (ii) declare the
Loans (together with accrued interest thereon) and all other Obligations payable
hereunder and under the other Loan Documents (but excluding any amounts owing
under any Hedge Agreement to which any Borrower and any Hedge Party are parties)
to be, and the Loans (together with all accrued interest thereon) and all other
amounts payable hereunder and under the other Loan Documents shall thereupon
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers, and
(iii) direct the Borrowers to deposit (and the Borrowers hereby agree, forthwith
upon receipt of notice of such direction from the Administrative Agent, to
deposit) with the Administrative Agent from time to time such additional amount
of cash as is equal to the LC Exposure then outstanding, such amount to be held
by the Administrative Agent in the Cash Collateral Account as security for the
LC Exposure as described in Section 2.05(k); provided that if any Event of
Default specified in clause (g) or (h) above occurs with respect to any
Borrower, without any notice to any Borrower or any other act by the
Administrative Agent or the Lenders, the Commitments shall thereupon
automatically terminate, the Loans (together with accrued interest thereon) and
all other amounts payable hereunder and under the other Loan Documents shall
automatically become immediately due and payable, and the Administrative Agent
shall be deemed to have made a demand for cash collateral to the full extent
permitted under Section 2.05(k) without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrowers.
Notwithstanding the foregoing, the Administrative Agent shall have available to
it all other remedies at law or equity, and shall exercise any one or all of
them at the request of the Required Lenders.

Section 6.02.  Notice of Default. The Administrative Agent shall give notice to
the Company of any Default under Section 6.01(c) promptly upon being requested
to do so by any Lender and shall thereupon notify all the Lenders thereof.

Section 6.03.  Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Borrowers and
Subsidiary Guarantors or any of them shall

74



 

be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 6.01 for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Issuing Bank from exercising the rights and remedies that inure to its benefit
(solely in its capacity as an Issuing Bank) hereunder and under the other Loan
Documents, or (c) any Lender from exercising setoff rights in accordance with
Section 9.08 (subject to the terms of Section 2.17(c)), and provided, further,
that if at any time there is no Person acting as Administrative Agent hereunder
and under the other Loan Documents, then the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 6.01.

ARTICLE VII 

The Administrative Agent

Section 7.01.  Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as set forth in Section 7.06, the provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Banks, and no Borrower shall have any rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

Section 7.02.  Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 7.03.  Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

75



 



(a)  shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;

(b)  shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)  shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.02and 6.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given in
writing to the Administrative Agent by a Borrower, a Lender or an Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 7.04.  Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for

76



 

relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the relevant Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 7.05.  Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 7.06.  Resignation of Administrative Agent.

(a)  The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Banks and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)  If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

77



 



(c)  With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each Issuing Bank directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Company to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

Section 7.07.  Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 7.08.  No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, syndication agent or other agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.

Section 7.09.  Guaranty Matters.

(a)  The Administrative Agent is hereby authorized on behalf of the Lenders and
the Issuing Banks, without the necessity of any notice to or further consent
from the Lenders, from time to time (but without any obligation) to take any
action with respect to any collateral that may be deemed by the Administrative
Agent in its discretion to be necessary or advisable to

78



 

perfect and maintain perfected the Liens upon any such collateral granted
pursuant to any of the Loan Documents.

(b)  The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, (i) to release any Lien granted to or held by the Administrative
Agent upon any collateral (A) upon termination of the Commitments, termination,
expiration or cash collateralization of all outstanding Letters of Credit and
payment in full of all of the Obligations then due and payable, (B) constituting
property sold or to be sold or disposed of as part of or in connection with any
disposition expressly permitted hereunder or under any other Loan Document or to
which the Required Lenders have consented in writing or (C) otherwise pursuant
to and in accordance with the provisions of any applicable Loan Document, and
(ii) to release any Subsidiary Guarantor from its obligations under the
Guarantee Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder. Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Administrative Agent’s authority
to release any Guarantor from its obligations under the Guarantee Agreement,
pursuant to this Section 7.09(b).

Section 7.10.  Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Borrower or Subsidiary Guarantor, the Administrative
Agent (irrespective of whether the principal of any Loan or LC Disbursement
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on any Borrower or Subsidiary Guarantor) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(a)  to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letters of Credit and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Sections 2.11 and 9.03) allowed in such judicial
proceeding; and

(b)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.11 and 9.03.

79



 



Section 7.11.  Issuing Bank. The provisions of this Article VII (other than
Section 7.02) shall apply to the Issuing Banks mutatis mutandis to the same
extent as such provisions apply to the Administrative Agent.

ARTICLE VIII 

Guarantee

In order to induce the Lenders to extend credit to the Borrowing Subsidiaries
hereunder and to induce the Issuing Banks to issue Letters of Credit hereunder,
the Company hereby irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, the Obligations (excluding any Excluded Swap
Obligations) of the Borrowing Subsidiaries. The Company further agrees that the
due and punctual payment of the Obligations of the Borrowing Subsidiaries may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrowing Subsidiary of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by and the Company
hereby waives any defense that it may now or hereafter have arising out of the
following: (a) the failure of any Lender or any Issuing Bank, as the case may
be, to assert any claim or demand or to enforce any right or remedy against any
Borrowing Subsidiary under the provisions of this Agreement, any other Loan
Document or otherwise; (b) any extension or renewal of any of the Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement, any Borrowing Subsidiary Agreement
or any other Loan Document or agreement; (d) the failure or delay of any Lender
or any Issuing Bank, as the case may be, to exercise any right or remedy against
any other guarantor of the Obligations; (e) the failure of any Lender or any
Issuing Bank, as the case may be, to assert any claim or demand or to enforce
any remedy under any Loan Document or any other agreement or instrument; (f) any
default, failure or delay, willful or otherwise, in the performance of the
Obligations; or (g) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Company or
otherwise operate as a discharge of the Company as a matter of law or equity or
which would impair or eliminate any right of the Company to subrogation.

The Company further agrees that its guarantee hereunder constitutes a promise of
payment when due (whether or not any bankruptcy or similar proceeding shall have
stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by any Lender or any Issuing Bank, as the case may be, to
any balance of any deposit account or credit on the books of any Lender or any
Issuing Bank, as the case may be, in favor of any Borrower or Subsidiary
Guarantor or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever, by
reason of the invalidity,

80



 

illegality or unenforceability of the Obligations, any impossibility in the
performance of the Obligations or otherwise.

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Lender or any Issuing Bank, as the case may be, upon the bankruptcy or
reorganization of any Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Lender or any Issuing Bank may have at law or in equity against the Company
by virtue hereof, upon the failure of any Borrowing Subsidiary to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative
Agent, forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the Lenders or the relevant Issuing Bank in cash an amount
equal the unpaid principal amount of such Obligation. The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than US Dollars and/or at a place of payment other than Charlotte, North
Carolina and if, by reason of any legal prohibition, disruption of currency or
foreign exchange markets, war or civil disturbance or other event, payment of
such Obligation in such currency or at such place of payment shall be impossible
or, in the judgment of any Lender, not consistent with the protection of its
rights or interests, then, at the election of such Lender, the Company shall
make payment of such Obligation in US Dollars (based upon the applicable
Exchange Rate in effect on the date of payment) and/or in Charlotte, North
Carolina, and shall indemnify such Lender or such Issuing Bank against any
losses or expenses (including losses or expenses resulting from fluctuations in
exchange rates) that it shall sustain as a result of such alternative payment.

Upon payment in full by the Company of any Obligation of any Borrowing
Subsidiary, each Lender or each Issuing Bank shall, in a reasonable manner,
assign to the Company the amount of such Obligation owed to such Lender or such
Issuing Bank and so paid, such assignment to be pro tanto to the extent to which
the Obligation in question was discharged by the Company, or make such
disposition thereof as the Company shall direct (all without recourse to any
Lender or any Issuing Bank and without any representation or warranty by any
Lender or any Issuing Bank). Upon payment by the Company of any sums as provided
above, all rights of the Company against any Borrowing Subsidiary arising as a
result thereof by way of right of subrogation or otherwise shall in all respects
be subordinated and junior in right of payment to the prior indefeasible payment
in full of all the Obligations owed by such Borrowing Subsidiary to the Lenders
and the Issuing Banks.

ARTICLE IX 

Miscellaneous

Section 9.01.  Notices.

(a)  Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in subsection (b) below), all
notices and other

81



 

communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:

(i)  if to the Company, to it at 901 3rd Avenue South, Minneapolis, MN 55402,
Attention of Tyler Treat, Treasurer, Facsimile No. (612) 486-7981;

(ii)  if to any Borrowing Subsidiary or Subsidiary Guarantor, to it in care of
the Company as provided in paragraph (a) above;

(iii)  if to the Administrative Agent, to it at Wells Fargo Bank, National
Association, 1525 West W.T. Harris Blvd., Mail Code: D1109-019, Charlotte, North
Carolina 28262, Attention: Syndication Agency Services, Facsimile No. (704)
590-2790;

(iv)  if to Wells Fargo in its capacity as an Issuing Bank, to it at Wells Fargo
Bank, National Association, 90 S 7th Street, MAC N9305-077, Minneapolis,
Minnesota 55402, Attention: Ethel Phillips, Facsimile No. (612) 667-2276;

(v)  if to Bank of America, N.A. in its capacity as an Issuing Bank, to it at
Bank of America, N.A., 1000 W. Temple Street, 7th Floor, MC: CA9-705-07-05, Los
Angeles, CA 90012, Attn: Manuel Banuelos, Facsimile No. (888) 277-5577;

(vi)  if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the re recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

(b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent.
The Administrative Agent or the Borrowers may, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communication pursuant to procedures approved by them, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications to the Lenders sent to an e-mail address shall be deemed received
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
or other written acknowledgement), provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient, and (ii) notices or other
communications to the Lenders posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the

82



 

intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

(c)  The Platform. The Borrowers hereby acknowledge that (a) the Administrative
Agent and/or the Arrangers may, but shall not be obligated to, make available to
the Lenders and the Issuing Banks materials and/or information provided by or on
behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on Syndtrak or another similar electronic system
(the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrowers’
or the Administrative Agent’s transmission of Borrower Materials through the
Internet.

Section 9.02.  Waivers; Amendments.

(a)  No failure or delay by the Administrative Agent, any Lender or any Issuing
Bank in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Lenders and the Issuing Banks hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No amendment or waiver of any provision
of any Loan Document or consent to any departure by any Borrower or Subsidiary
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b)  Neither this Agreement nor any of the Loan Documents nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Company and the Required
Lenders or by the Company and the Administrative Agent with the consent of the
Required Lenders (and, in the case of a Borrowing Subsidiary Agreement, the
applicable Borrowing Subsidiary); provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender,

83



 

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders,” “Required Revolving Lenders,” “Required AUD Sub-Facility Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (vi) release the Company from its obligations under Article VIII or
release any of the Subsidiary Guarantors from their obligations under the
Guarantee Agreement without the consent of each Lender except as provided in
Section 9.15 or (vii) designate a Borrowing Subsidiary located or organized in a
jurisdiction in which neither the Company nor any Borrowing Subsidiary party
hereto as of the Restatement Date is located or organized without the written
consent of each Lender; provided further that (1) no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
any Issuing Bank hereunder without the prior written consent of the
Administrative Agent or such Issuing Bank, as the case may be, (2) if the
Administrative Agent and the Company shall have jointly identified (each in its
sole discretion) an obvious error or omission of a technical or immaterial
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Company shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five Business Days following the posting
of such amendment to the Lenders, (3) each Fee Letter may only be amended or
modified, and any rights thereunder waived, in a writing signed by the parties
thereto, (4) without the prior written consent of the Required Revolving
Lenders, no such agreement shall amend, modify or waive (i) Section 4.02 or any
other provision of this Agreement if the effect of such amendment, modification
or waiver is to require the Revolving Lenders (pursuant to, in the case of any
such amendment to a provision hereof other than Section 4.02, any substantially
concurrent request by any Borrower for a borrowing of Revolving Loans) to make
Revolving Loans when such Revolving Lenders would not otherwise be required to
do so or (ii) the aggregate amount of permitted LC Exposure as set forth in
Section 2.05(c)(i) and (5) without the prior written consent of the Required AUD
Sub-Facility Lenders, no such agreement shall amend, modify or waive Section
4.02 or any other provision of this Agreement if the effect of such amendment,
modification or waiver is to require the AUD Sub-Facility Lenders (pursuant to,
in the case of any such amendment to a provision hereof other than Section 4.02,
any substantially concurrent request by any Borrower for a borrowing of AUD
Sub-Facility Loans) to make AUD Sub-Facility Loans when such AUD Sub-Facility
Lenders would not otherwise be required to do so. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or

84



 

extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.

Section 9.03.  Expenses; Indemnity; Damage Waiver.

(a)  The Company shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and each of its Affiliates, including the reasonable
fees, charges and disbursements of Robinson, Bradshaw & Hinson, P.A., counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with any Loan Document, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b)  The Company agrees to indemnify the Administrative Agent, each Lender and
each Issuing Bank, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) or any transaction in which such proceeds
are used, (iii) any actual or alleged presence or Environmental Release of
Hazardous Materials on or from any property currently or formerly owned or
operated by the Company or any of its Subsidiaries or Affiliates, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries or Affiliates or their respective predecessors, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and (v) any civil
penalty or fine assessed by OFAC against, and all reasonable costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof by, the Administrative Agent or any Lender as a result of conduct of any
Borrower that violates a sanction enforced by OFAC; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are finally determined by a
court of

85



 

competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(c)  To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
or such Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or such
Issuing Bank in its capacity as such.

(d)  To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof. No Indemnitee shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems (including Intralinks, SyndTrak or similar systems) in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 9.04.  Successors and Assigns.

(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns (including any Affiliate of any Issuing Bank that issues any Letter of
Credit), except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Lenders and the Issuing Banks) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)  Any Lender may assign by novation to one or more assignees (other than the
Company or any Subsidiary) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that (i) except in the case of an assignment to
a Lender or an Affiliate of a Lender, the Administrative Agent, the Issuing
Banks (in case of any assignment of a Revolving Commitment) and the Company must
give their prior written consent to such assignment, which consent shall not be
unreasonably withheld or delayed, (ii) except in the case of an assignment to

86



 

a Lender, an Affiliate or Approved Fund of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment, the amount of the
Revolving Commitment of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$5,000,000 (or $1,000,000 in the case of an assignment of any Incremental Term
Loan Commitment or AUD Sub-Facility Commitment) unless each of the Company and
the Administrative Agent otherwise consent, (iii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of US$3,500, and
(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided further that
any consent of the Company otherwise required under this paragraph shall not be
required if a Default has occurred and is continuing. Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16, 2.20, 2.21 and
9.03). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (e) of this Section.

(c)  The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices in Charlotte, North Carolina a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and promptly record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

87



 



(e)  Any Lender may, without the consent of any Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the other Lenders and the
Issuing Banks shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15, 2.16, 2.20 and 2.21 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17(c) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitment, Loan, Letter of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(f)  A Participant shall not be entitled to receive any greater payment under
Section 2.14, 2.15, 2.16, 2.20 or 2.21 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.16
unless the Company is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.16(e) as though it were a Lender.

(g)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or to any other central

88



 

bank with jurisdiction over such Lender, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(h)  Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company, the option to provide to the Borrowers all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrowers pursuant to this Agreement or the option to participate
in any Letter of Credit, as the case may be; provided that (i) nothing herein
shall constitute a commitment by any SPC to make any Loan or to participate in
any Letter of Credit, (ii) nothing herein shall relieve the Granting Lender of
liability for the performance or nonperformance by the SPC of the obligations of
the Granting Lender under this Agreement. The making of a Loan by an SPC or the
participation by such SPC in any Letter of Credit hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender or such participation in a Letter of Credit were
paid or taken, as the case may be, by such Granting Lender. Each party hereto
hereby agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender). In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States of America or any State thereof.
In addition, notwithstanding anything to the contrary contained in this Section
9.04, any SPC may (i) with notice to, but without the prior written consent of,
the Company and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans or
participations in Letters of Credit to the Granting Lender or to any financial
institution (consented to by the Company and Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans or participations in any Letters of
Credit to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.

(i)  Notwithstanding anything to the contrary contained herein, if at any time
Wells Fargo assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Wells Fargo may, upon 30 days’ notice to the Company
and the Lenders, resign as an Issuing Bank. In the event of any such resignation
as an Issuing Bank, the Company shall be entitled to appoint from among the
Lenders a successor Issuing Bank; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of Wells
Fargo as an Issuing Bank. If Wells Fargo resigns as an Issuing Bank, it shall
retain all the rights, powers, privileges and duties of an Issuing Bank
hereunder with respect to all Letters of Credit issuing by it outstanding as of
the effective date of its resignation with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations).

89



 



(j)  Notwithstanding anything to the contrary contained herein, no assignment
shall be made to (A) the Company or any of the Company’s Affiliates or
Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries or (c) to
a natural person.

Section 9.05.  Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein or in any other Loan Document and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and thereto and shall survive the
execution and delivery of this Agreement and any other Loan Document and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Lender or any Issuing Bank may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.14,
2.15, 2.16, 2.17(g), 2.20, 2.21 and 9.03 and Article VII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the Letters of Credit or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

Section 9.06.  Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letters constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 9.07.  Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08.  Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Issuing Bank, such Lender or such
Affiliate

90



 

to or for the credit or the account of any Borrower against any of and all the
obligations of such Borrower now or hereafter existing under this Agreement held
by such Issuing Bank or such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be contingent or unmatured or are owed to a branch or office of such Lender
or such Issuing Bank different from the branch or office holding such deposit or
owing such obligation. The rights of each Lender and each Issuing Bank under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender and such Issuing Bank may have.

Section 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.

(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

(b)  Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, any Lender or
any Issuing Bank may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Borrower or its
properties in the courts of any jurisdiction.

(c)  Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)  Each party to this Agreement (including any Borrowing Subsidiaries)
irrevocably consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

Section 9.10.  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER

91



 

PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.11.  Construction. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. Any Hedge Agreement between any
Borrower and any Hedge Party is an independent agreement governed by the writing
provisions of such Hedge Agreement, which shall remain in full force and effect,
unaffected by any repayment, prepayment, acceleration, reduction, increase or
change in the terms applicable to the Loans under this Agreement, except as
otherwise expressly provided in such Hedge Agreement, and any payoff statement
from the Administrative Agent relating to this Agreement shall not apply to such
Hedge Agreement except as expressly provided therein.

Section 9.12.  Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or any Hedge Agreement to which any
Borrower and any Hedge Party are parties or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or participant in, or
any prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty to any swap
or derivative transaction relating to the Company and its obligations, or any
advisor of any such counterparty, (g) with the consent of the Company or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
from a source other than the Company. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

92



 



Section 9.13.  Conversion of Currencies.

(a)  If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto (including any Borrowing Subsidiary) agrees, to the fullest extent that
it may effectively do so, that the rate of exchange used shall be that at which
in accordance with normal banking procedures in the relevant jurisdiction the
first currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

(b)  The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

Section 9.14.  Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.15.  Release of Subsidiary Guarantors. Notwithstanding any contrary
provision herein or in any other Loan Document, if all the Equity Interests of
any Subsidiary Guarantor owned by the Company and the Subsidiaries shall be sold
to one or more Persons (other than the Company or an Affiliate of the Company)
in a transaction permitted under this Agreement, and if the Company shall
request the release of such Subsidiary Guarantor from its obligations under the
Guarantee Agreement and the Indemnity, Subrogation and Contribution Agreement
and shall deliver to the Administrative Agent a certificate to the effect that
such release will comply with the terms of this Agreement, the Administrative
Agent, if satisfied that the applicable certificate is correct, shall, without
the consent of any Lender, execute and deliver all such instruments, releases,
or other agreements, and take all such further actions, as shall be

93



 

necessary to effectuate the release of such Subsidiary Guarantor and shall
promptly notify each Lender of such release.

Section 9.16.  USA Patriot Act. Each Lender and each Issuing Bank hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Borrowers, which information includes the names and addresses of the Borrowers
and other information that will allow such Lender to identify the Borrowers in
accordance with its requirements. The Borrowers shall promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations including the USA
Patriot Act.

Section 9.17.  No Fiduciary Relationship. The Company, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Company,
its Subsidiaries and their respective Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their respective Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, any
Lender or any of their respective Affiliates, and no such duty will be deemed to
have arisen in connection with any such transactions or communications.

Section 9.18.  Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 9.19.  Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement,
effective from and after the Restatement Date. The execution and delivery of
this Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders, the Issuing Banks or the Administrative Agent
under the Existing Credit Agreement based on facts or events occurring or
existing prior to the execution and delivery of this Agreement. On the
Restatement Date, the credit facilities described in the Existing Credit
Agreement, shall be amended, supplemented, modified and restated in their
entirety by the facilities described herein, and all loans and other obligations
of the Borrowers and the Subsidiary Guarantors outstanding as of such date under
the Existing Credit Agreement, shall be deemed to be loans and obligations
outstanding under the corresponding facilities described herein, without any
further action by any Person, except that the Administrative Agent shall make
such transfers of funds as are necessary in order that the

94



 

outstanding balance of such Loans, together with any Loans funded on the
Restatement Date, reflect the respective Applicable Percentages of the Lenders
hereunder.

Section 9.20.  Exiting Lenders. On the Restatement Date, the commitment of each
lender that is a party to the Existing Credit Agreement but is not a party to
this Agreement (an “Exiting Lender”) will be terminated, all outstanding
obligations owing to the Exiting Lenders will be repaid in full and each Exiting
Lender will cease to be a Lender under the Existing Credit Agreement and will
not be a Lender under this Agreement.

95



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

          THE VALSPAR CORPORATION         by                 Name: Tyler Treat  
    Title:   Treasurer           THE VALSPAR (SWITZERLAND)
CORPORATION AG             By                 Name: Tyler Treat       Title:
  Authorized Signatory           ENGINEERED POLYMER SOLUTIONS, INC.            
by                 Name: Tyler Treat       Title:   Authorized Signatory        
  VALSPAR FINANCE CORPORATION             by                 Name: Tyler Treat  
    Title:   Authorized Signatory           VALSPAR COATINGS FINANCE CORPORATION
            by                 Name: Tyler Treat       Title:   Authorized
Signatory

 

[Signature Page to Amended and Restated Credit Agreement]  

 

 

 

          VALSPAR SOURCING, INC.             by                 Name: Tyler
Treat       Title:   Authorized Signatory           THE VALSPAR (UK) HOLDING
CORPORATION LTD.             by                 Name: Tyler Treat       Title:
  Authorized Signatory           VALSPAR CREDIT CORPORATION             by      
          Name: Tyler Treat       Title:   Authorized Signatory

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

          WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, an
Issuing Bank, and a Lender             by                 Name:
Title:                      United States       Tax Jurisdiction              
       13/W/61173/DTTP       HMRC DTTP Number

[Signature Page to Amended and Restated Credit Agreement] 

 

 

 

          BANK OF AMERICA, N.A., as Syndication Agent, an Issuing Bank and a
Lender             by                 Name:
Title:                      United States       Tax Jurisdiction              
       13/B/7418/DTTP       HMRC DTTP Number

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

          THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Co-Documentation Agent
and a Lender             by                 Name:
Title:                      Japan       Tax Jurisdiction              
       43/B/322072/DTTP       HMRC DTTP Number

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

          DEUTSCHE BANK AG NEW YORK BRANCH, as a Co-Documentation Agent and a
Lender             by                 Name:
Title:                      Germany       Tax Jurisdiction              
       7/D/70006/DTTP       HMRC DTTP Number

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

          U.S. BANK NATIONAL ASSOCIATION, as a Co-Documentation Agent and a
Lender             by                 Name:
Title:                      United States       Tax Jurisdiction              
       13/U/62184/DTTP       HMRC DTTP Number

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

          GOLDMAN SACHS BANK USA, as a Lender           By           Name:
Title:                      United States       Tax Jurisdiction              
       13/G/351779/DTTP       HMRC DTTP Number

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

          HSBC BANK USA, N.A., as a Lender           By           Name:
Title:                      United States       Tax Jurisdiction              
       13/H/314375/DTTP       HMRC DTTP Number

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

          LLOYDS TSB BANK PLC, as a Lender           By           Name:
Title:           By           Name:
Title:               Tax Jurisdiction               HMRC DTTP Number

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

          PNC BANK, NATIONAL ASSOCIATION, as a Lender           By          
Name:
Title:                      United States       Tax Jurisdiction              
       13/P/63904/DTTP       HMRC DTTP Number

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

          AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Lender          
By           Name:
Title:                      Australia       Tax Jurisdiction              
       2/A/204986/DTTP       HMRC DTTP Number

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

          ING BANK N.V., DUBLIN BRANCH, as a Lender           By           Name:
Title:                      Netherlands       Tax Jurisdiction              
       1/I/70193/DTTP       HMRC DTTP Number

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

          AGRICULTURAL BANK OF CHINA, LTD., NEW YORK BRANCH, as a Lender        
  By           Name:
Title:               Tax Jurisdiction               HMRC DTTP Number

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

          CHINA MERCHANTS BANK CO., LTD., as a Lender           By          
Name:
Title:           By           Name:
Title:               Tax Jurisdiction               HMRC DTTP Number

 

[Signature Page to Amended and Restated Credit Agreement]

 